          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 1 of 54



     ANDREW R. MUEHLBAUER, ESQ.
 1
     Nevada Bar No. 10161
 2   MUEHLBAUER LAW OFFICE, LTD.
     7915 West Sahara Avenue, Suite 104
 3   Las Vegas, Nevada 89117
     Telephone: 702.330.4505
 4
     Facsimile: 702.825.0141
 5   Email: andrew@mlolegal.com

 6   POMERANTZ LLP
     Jeremy A. Lieberman (admitted pro hac vice)
 7
     Murielle J. Steven Walsh (pending pro hac vice)
 8   Aatif Iqbal (pending pro hac vice)
     600 Third Avenue, 20th Floor
 9   New York, New York 10016
     Tel: (212) 661-1100
10
     Fax: (917) 463-1044
11   Email: jalieberman@pomlaw.com
             mjsteven@pomlaw.com
12           aiqbal@pomlaw.com
13
     Attorneys for Lead Plaintiff Phoenix Insurance Company Ltd.
14
                               UNITED STATES DISTRICT COURT
15                                  DISTRICT OF NEVADA
16
        MAC COSTAS, Individually and on Behalf
17
        of All Others Similarly Situated,
18                                                     Case No.: 3:18-cv-00271-RCJ-WGC
                                     Plaintiffs,
19                                                     AMENDED CLASS ACTION
                          v.                           COMPLAINT
20
21      ORMAT TECHNOLOGIES, INC., ISAAC                CLASS ACTION

22      ANGEL, and DORON BLACHAR,                      JURY TRIAL DEMANDED
23                                 Defendants.
24
25
26
27
28
             Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 2 of 54



                                                            TABLE OF CONTENTS
 1
 2   Preliminary Statement .................................................................................................................... 1
     Jurisdiction and Venue................................................................................................................... 1
 3
     Parties ............................................................................................................................................. 2
 4
          Plaintiff .................................................................................................................................... 2
 5
          Defendants ............................................................................................................................... 2
 6              Individual Defendants ........................................................................................................ 2
 7   Factual Background ....................................................................................................................... 4
 8        Relevant Accounting Standards ............................................................................................... 5

 9              GAAP Requirements for Deferred Tax Assets and Liabilities .......................................... 6
                U.S. Taxation of Income of Foreign Subsidiaries.............................................................. 8
10
                GAAP Requirements for the Correction of Errors in Previously-Issued Financial
11              Statements ........................................................................................................................ 10
12              Internal Controls .............................................................................................................. 11

13        2015: The Company’s New Strategic Plan ............................................................................ 13
                The Viridity Acquisition .................................................................................................. 14
14
                ONGP Portfolio PPA Agreement .................................................................................... 16
15
     The Class Period .......................................................................................................................... 17
16        The 2017 2Q 10-Q ................................................................................................................. 18
17        The 2017 3Q 10-Q ................................................................................................................. 24
18   The Truth Begins to Emerge ........................................................................................................ 27
19        The 2017 10-K ....................................................................................................................... 27
          The Restatement..................................................................................................................... 31
20
     Loss Causation ............................................................................................................................. 41
21
     Class Action Allegations.............................................................................................................. 41
22
     Count I ......................................................................................................................................... 43
23   Count II ........................................................................................................................................ 46
24   Count III ....................................................................................................................................... 47
25   Prayer for Relief ........................................................................................................................... 51
     Jury Demand ................................................................................................................................ 51
26
27
28


                                                                           i
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 3 of 54




 1          Lead Plaintiff Phoenix Insurance Company Ltd. (“Phoenix”), on behalf of itself and all
 2   others similarly situated, allege the following based upon personal knowledge as to its own acts
 3   and upon information and belief as to all other matters based on the investigation conducted by
 4   Lead Counsel, which included a review of, inter alia, SEC filings by Ormat Technologies, Inc.
 5   (“Ormat” or the “Company”), press releases and other public statements by Defendants,
 6   conference calls and announcements made by Defendants, media and analyst reports and
 7   advisories about the Company, regulatory filings, and other public information. Lead Plaintiff
 8   believes that substantial evidentiary support will exist for the allegations set forth herein after a
 9   reasonable opportunity for discovery.
10
                                       Preliminary Statement
11
12          1.      This is a federal securities class action, against the Company and certain of its
13   directors and executive officers, on behalf of all persons who purchased or otherwise acquired
14   the Company’s securities between August 8, 2017 and May 15, 2018, both dates inclusive (the
15   “Class Period”), seeking to recover damages caused by Defendants’ violations of the federal
16   securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities
17   Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
18          2.      As a result of Defendants’ false and misleading and omissions, and the
19   precipitous decline in the market value of the Company’s securities, Plaintiffs and other Class
20   members have suffered significant losses and damages.
21
                                       Jurisdiction and Venue
22
23          3.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
24   Act (15 U.S.C. §§ 78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder (17 C.F.R.
25   §240.10b-5).
26          4.      This Court has subject matter jurisdiction under 28 U.S.C. §1331 and Section 27
27   of the Exchange Act. The Court also has supplemental jurisdiction over claims arising under
28   Israeli Law under 28 U.S.C. §§ 1367.


                                                    1
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 4 of 54




 1          5.      Venue is proper in this District under Section 27 of the Exchange Act and 28
 2   U.S.C. §1391(b), as the Company is headquartered in this District and a significant portion of
 3   Defendants’ actions took place in this District.
 4          6.      In connection with the acts alleged herein, Defendants directly or indirectly used
 5   the means and instrumentalities of interstate commerce, including but not limited to the mails,
 6   interstate telephone communications, and the facilities of the national securities markets.
 7
                                                  Parties
 8
 9                                                Plaintiff
10
            7.      Lead Plaintiff Phoenix Insurance Company Ltd. (“Phoenix”) acquired the
11
     Company’s securities at artificially inflated prices, on both the New York Stock Exchange
12
     (“NYSE”) and the Tel Aviv Stock Exchange (“TASE”), during the Class Period and was
13
     damaged upon the revelation of the alleged corrective disclosures.
14
15                                               Defendants
16
            8.      Defendant Ormat Technologies, Inc. (“Ormat” or the “Company”) is a
17
     Delaware corporation with principal executive offices located at 6140 Plumas Street, Reno,
18
     Nevada 89519-6075. Its securities trade under the ticker symbol “ORA” on both the NYSE and
19
     TASE. Its equipment manufacturing operations are located in Yavne, Israel, and operated
20
     through its wholly owned Israeli subsidiary, Ormat Systems Ltd. (“Ormat Systems” or “OSL”).
21
22                                         Individual Defendants
23
            9.      Defendant Isaac Angel began serving as an officer of the Company in April
24
     2014 and has served as CEO since July 2014. Mr. Angel served as a director of Retalix Ltd.
25
     from 2012 until 2013 and as a director of Frutarom Ltd. from 2008 until 2016. From 2008 to
26
     2009, Mr. Angel served as Executive Chairman of LeadCom Integrated Solutions Ltd. From
27
     2006 to 2008, Mr. Angel served as Executive Vice President, Global Operations of VeriFone
28


                                                   2
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 5 of 54




 1   after the acquisition of Lipman Electronic Engineering Ltd. by VeriFone. From 1999 to 2006, he
 2   served in various positions at Lipman, including as its President and CEO.
 3          10.     Defendant Doron Blachar has served as CFO since April 2013. From 2011 to
 4   2013, Mr. Blachar served as a director of A.D.O. Group Ltd., a TASE-listed company. From
 5   2009 to 2013, Mr. Blachar was the CFO of Shikun & Binui Ltd. From 2005 to 2009, Mr.
 6   Blachar served as Vice President—Finance of Teva Pharmaceutical Industries Ltd. From 1998
 7   to 2005, Mr. Blachar served in a number of positions at Amdocs Limited, including as Vice
 8   President—Finance from 2002 to 2005. Mr. Blachar earned a BA in Accounting and Economics
 9   and an MBA from Tel Aviv University. He is also a Certified Public Accountant in Israel.
10          11.     The following table summarizes the Individual Defendants’ executive
11   compensation, according to the Company’s April 2019 Definitive Proxy Statement:
12
13
                                                  Total Compensation Received
14                             Name
                                                  2016          2017          2018
15
16                      CEO Isaac Angel        $2,486,082 $1,356,435 $7,984,551

17                      CFO Doron Blachar $1,151,147 $2,457,197              $573,772

18
19          12.     The Individual Defendants possessed the power and authority to control the
20   contents of the Company’s SEC filings, press releases, and other market communications. The
21   Individual Defendants were provided with copies of the Company’s SEC filings and press
22   releases alleged herein to be misleading prior to or shortly after their issuance and had the
23   ability and opportunity to prevent their issuance or to cause them to be corrected. Because of
24   their positions with the Company, and their access to material information available to them but
25   not to the public (as further detailed herein), the Individual Defendants knew that the adverse
26   facts specified herein had not been disclosed to and were being concealed from the public, and
27   that the positive representations being made were then materially false and misleading. The
28   Individual Defendants are liable for the false statements and omissions pleaded herein.


                                                   3
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 6 of 54




 1                                       Factual Background
 2
            13.       Ormat is engaged in the geothermal and recovered energy power businesses.
 3
     With operations in 30 countries around the globe, Ormat describes itself as the leading
 4
     vertically-integrated energy company, and its stated objective is to become the world’s leading
 5
     provider of renewable energy.
 6
            14.       Ormat conducts its business activities in three business segments. As described in
 7
     its 2018 10-K:
 8
                      ● Electricity Segment. In the Electricity segment we develop, build,
 9                    own and operate geothermal and recovered energy-based power plants
10                    in the U.S. and geothermal power plants in other countries around the
                      world and sell the electricity they generate.
11
                      ● Product Segment. In the Product segment we design, manufacture
12                    and sell equipment for geothermal and recovered energy-based
13                    electricity generation and remote power units and provide services
                      relating to the engineering, procurement, construction, operation and
14                    maintenance of geothermal, Solar PV and recovered energy-based
15                    power plants.

16                    ● Other Segment. In the Other segment, we provide energy storage,
                      demand response and energy management related services as well as
17                    services relating to the engineering, procurement, construction,
18                    operation and maintenance of energy storage units mainly through our
                      Viridity business.
19
20          15.       The following table sets forth the breakdown of annual revenues attributable to

21   the Company’s three segments since 2014:

22                                    2014        2015        2016        2017        2018
23                                                       (in thousands)
24                Revenues          $559,524 $594,644 $662,591 $692,812             $719,267
25                    Electricity   $382,301 $375,920 $436,292 $465,593             $509,879

26                    Product       $177,223 $218,724 $226,299 $224,483             $201,743
                      Other             --         --          --         $2,736       $7,645
27
28


                                                    4
           Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 7 of 54




 1                                    Relevant Accounting Standards
 2
             16.     The fraud alleged herein arises, in part, from Defendants’ admitted violations of
 3
     Generally Accepted Accounting Principles (“GAAP”). Throughout the Class Period, Defendants
 4
     stated that the Company’s financial statements were “prepared in accordance with” GAAP.
 5
             17.     GAAP is the authoritative accounting standards for the financial reporting of
 6
     public companies in the United States. The SEC requires that public companies present financial
 7
     statements in accordance with GAAP. “Financial statements filed with the Commission which
 8
     are not prepared in accordance with generally accepted accounting principles will be presumed
 9
     to be misleading or inaccurate, despite footnote or other disclosures.” 17 C.F.R. § 210.4-
10
     01(a)(1).
11
             18.     GAAP has been codified by the Financial Accounting Standards Board
12
     (“FASB”) in its Accounting Standards Codification (“ASC”). The FASB has also issued
13
     guidance in the form of Statements of Financial Accounting Concepts (“FASCON”s), which set
14
     forth the conceptual framework underlying GAAP, as well as its objectives, qualitative
15
     characteristics, and other concepts used in the development of GAAP.
16
             19.     As the FASB has explained, the “objective of general-purpose financial reporting
17
     is to provide financial information about the reporting entity that is useful to existing and
18
     potential investors, lenders, and other creditors in making decisions about providing resources to
19
     the entity.”1
20
             20.     The accounting violations at issue concern the accounting for deferred tax assets
21
     and liabilities, income generated by foreign subsidiaries, and the relationship between federal
22
     income tax and tax on foreign earnings. Beyond the impacts to net income for accounting for
23
     such items properly, for a capital-intensive business with operations in numerous countries like
24
     Ormat, these issues have a significant impact on the Company’s balance sheet, and therefore,
25
26   1
      FASB, FASCON No. 8, Conceptual Framework for Financial Reporting - Chapter 1, The
27   Objective of General Purpose Financial Reporting, and Chapter 3, Qualitative Characteristics
     of Useful Financial Information OB2 (Sep. 2010), available at https://www.fasb.org/jsp/FASB/
28   Document_C/DocumentPage?cid=1176157498129 .


                                                   5
           Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 8 of 54




 1   are key to gaining an accurate valuation of the Company.
 2
                        GAAP Requirements for Deferred Tax Assets and Liabilities
 3
 4           21.     Under GAAP, a company may record a liability, or “provision,” in its financial
 5   statements for future income taxes owed. This requires estimating the amount that the company
 6   expects to owe to each jurisdiction for the current year. When a company records such a
 7   provision, its reported net income is directly impacted.
 8           22.     When estimating a company’s provision for income taxes, it is particularly
 9   important to properly account for “deferred” tax assets and/or liabilities. A “deferred tax asset”
10   is an asset on a company’s balance sheet that may be used to reduce its taxable income in the
11   future. Conversely, a “deferred tax liability” is a liability on a company’s balance sheet which
12   may increase the amount of income tax owed by a company in the future. (See FASB ASC 740,
13   Income Taxes (“ASC 740”), section 10, (“ASC 740-10,” Glossary)).
14           23.     Deferred tax assets can come in a variety of forms. The simplest example of a
15   deferred tax asset is a net-operating-loss carry-forward (a “NOL”). If a business incurs a loss in
16   one year, it usually is entitled to use that loss in order to offset its taxable income in future years,
17   until such carry-forwards expire.
18           24.     The principal purpose of deferred tax assets is to offset future tax obligations
19   emanating from an entity generating taxable income. Accordingly, a company’s ability to utilize
20   deferred tax assets is constrained by the amount of its reportable income, and the carrying value
21   of a deferred tax asset is directly correlated to whether the company expects to be able to use it
22   before it expires (based on its expectation of future earnings). For example, a company may
23   have insufficient income to fully utilize its NOLs, or its tax credits may expire prior to full
24   utilization.
25           25.     In such cases, where a company determines that it may not be able to utilize the
26   full benefits of its deferred tax assets it is required to reduce or eliminate the net carrying value
27   of the reported assets by an “allowance.” ASC 740-10 provides that: “[a] deferred tax asset is
28   reduced by a valuation allowance if, based on the weight of evidence available, it is more likely


                                                     6
           Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 9 of 54




 1   than not that some portion or all of a deferred tax asset will not be realized.” ASC 740-10,
 2   Glossary.
 3           26.     Deferred tax assets or liabilities can also arise due to differences between
 4   accounting rules and tax rules, such as when expenses are recognized in the income statement
 5   before they are required to be recognized by the tax authorities or when revenue is subject to
 6   taxes before it is taxable in the income statement. In this context, a “temporary difference” is the
 7   difference between the carrying amount of an asset or liability in the balance sheet and its tax
 8   base. A “deductible temporary difference” is a temporary difference that will yield amounts that
 9   can be deducted in the future when determining taxable profit or loss, and is a deferred tax asset.
10   A “taxable temporary difference” is a temporary difference that will yield taxable amounts in
11   the future when determining taxable profit or loss, and is a deferred tax liability.
12           27.     In furtherance of its foundational principle of clarity in financial statements,
13   GAAP prohibits companies from “offset[ing] deferred tax liabilities and assets attributable to…
14   different tax jurisdictions.” ASC 740-10-45-6. For example, a multinational corporation may not
15   offset its Italian deferred tax liability with a U.S. deferred tax asset attributable to tax credits
16   when reporting net deferred tax benefits in its financial statements or for purposes of
17   determining its income tax provision (and therefore net income) under GAAP.
18           28.     Ormat addressed this topic as follows in its 2016 10-K:
19                   Accounting for Income Taxes. Significant estimates are required to
                     arrive at our consolidated income tax provision and other tax balances.
20
                     This process requires us to estimate our actual current tax exposure
21                   and to make an assessment of temporary differences resulting from
                     differing treatments of items for tax and accounting purposes. Such
22
                     differences result in deferred tax assets and liabilities which are
23                   included in our consolidated balance sheets. For those jurisdictions
24                   where the projected operating results indicate that realization of our
                     net deferred tax assets is not more likely than not, a valuation
25                   allowance is recorded.
26                   We evaluate our ability to utilize the deferred tax assets quarterly
27                   and assess the need for the valuation allowance. In assessing the need
                     for a valuation allowance, we estimate future taxable income,
28                   considering the feasibility of ongoing tax planning strategies and the


                                                     7
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 10 of 54



                    realization of tax loss carryforwards. Valuation allowances related to
 1
                    deferred tax assets can be affected by changes in tax laws, statutory tax
 2                  rates, and future taxable income. We have recorded a valuation
 3                  allowance related to our U.S. deferred tax assets. In the future, if there
                    is sufficient evidence that we will be able to generate sufficient future
 4                  taxable income in the U.S., we may be required to reduce this
 5                  valuation allowance, resulting in income tax benefits in our
                    consolidated statement of operations.
 6
 7                           U.S. Taxation of Income of Foreign Subsidiaries
 8
            29.     The United States imposes a worldwide system of taxation, under which all of a
 9
     U.S. incorporated company’s income—including the foreign earnings of any controlled non-
10
     U.S. subsidiaries—is subject to taxation by the U.S. government.
11
            30.     However, the earnings of a foreign subsidiary of a U.S. corporation are taxed not
12
     when earned, but when they are “repatriated” into the United States. In the meantime, the
13
     company is required to record a deferred tax liability on its undistributed foreign earnings.
14
            31.     Specifically, ASC 740 provides:
15
                    25-2 Including undistributed earnings of a [foreign] subsidiary (which
16                  would include the undistributed earnings of a domestic international
17                  sales corporation eligible for tax deferral) in the pretax accounting
                    income of a parent entity either through consolidation or accounting
18                  for the investment by the equity method results in a temporary
19                  difference.

20                  25-3 It shall be presumed that all undistributed earnings of a [foreign]
                    subsidiary will be transferred to the parent entity. Accordingly, the
21                  undistributed earnings of a subsidiary included in consolidated
22                  income shall be accounted for as a temporary difference unless the
                    tax law provides a means by which the investment in a domestic
23
                    subsidiary can be recovered tax free.
24
            32.     However, this is one major exception to this requirement: the “permanent
25
     reinvestment assertion.” If a company asserts that its foreign subsidiary investments will be
26
     permanently reinvested abroad—i.e. that the foreign earnings will not be repatriated to the
27
     U.S.—then those undistributed foreign earnings are exempt from U.S. taxation.
28


                                                   8
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 11 of 54




 1          33.     To avail itself of the permanent reinvestment assertion, a company must meet the
 2   “sufficient evidence” requirements of ASC 740:
 3                  The presumption in paragraph 740-30-25-3 that all undistributed
                    earnings will be transferred to the parent entity may be overcome, and
 4
                    no income taxes shall be accrued by the parent entity, for entities and
 5                  periods identified in the following paragraph if sufficient evidence
                    shows that the subsidiary has invested or will invest the undistributed
 6
                    earnings indefinitely or that the earnings will be remitted in a tax-
 7                  free liquidation. A parent entity shall have evidence of specific plans
 8                  for reinvestment of undistributed earnings of a subsidiary which
                    demonstrate that remittance of the earnings will be postponed
 9                  indefinitely. These criteria required to overcome the presumption are
10                  sometimes referred to as the indefinite reversal criteria. Experience of
                    the entities and definite future programs of operations and remittances
11                  are examples of the types of evidence required to substantiate the
12                  parent entity's representation of indefinite postponement of remittances
                    from a subsidiary.
13
14          34.     If a company satisfies these requirements, then it does not need to record any

15   deferred tax liability for any such undistributed foreign earnings.

16          35.     However, if a company changes its plans and determines that it will not reinvest

17   its undistributed foreign earnings back into the same entity—then those undistributed foreign

18   earnings become subject to U.S. taxation, and the company must therefore record a deferred tax

19   liability for any such undistributed foreign earnings (until they are repatriated and the associated

20   taxes paid). That is to say, once a company can no longer, or is no longer willing to, make an

21   assertion that it will permanently reinvest earnings generated by a foreign subsidiary back into

22   that same foreign subsidiary, those earnings must be repatriated to the United States and are

23   subject to U.S. Federal income tax.

24          36.     Ormat addressed this topic as follows in its 2016 10-K:

25                  The total amount of undistributed earnings of foreign subsidiaries for
                    income tax purposes was approximately $367 million at December 31,
26                  2016. It is the Company’s intention to reinvest undistributed earnings
27                  of its foreign subsidiaries and thereby indefinitely postpone their
                    remittance. Accordingly, no provision has been made for foreign
28


                                                   9
            Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 12 of 54



                      withholding taxes or U.S. income taxes which may become payable if
 1
                      undistributed earnings of foreign subsidiaries were paid as dividends
 2                    to the Company. The additional taxes on that portion of undistributed
 3                    earnings which is available for dividends are not practicably
                      determinable.
 4
                      The Company believes that based on our plans to increase the
 5                    operations outside of the U.S., the cash generated from our operations
 6                    outside of the U.S. will be reinvested outside of the U.S. and,
                      accordingly, we do not currently plan to repatriate the funds we have
 7                    designated as being permanently invested outside the U.S. If we
 8                    change our plans, we may be required to accrue and pay U.S. taxes to
                      repatriate these funds.
 9
10       GAAP Requirements for the Correction of Errors in Previously-Issued Financial Statements
11
              37.     Under GAAP, a company is required to restate its previously-issued financial
12
     statements if/when it determines that such financial statements contained material errors. ASC
13
     250, Accounting Changes and Error Corrections (“ASC 250”), provides guidance on the
14
     accounting for and reporting of corrections of errors in previously-issued financial statements.
15
     (ASC 250). ASC 250 provides that “any error in the financial statements of a prior period
16
     discovered after the financial statements are issued or are available to be issued should be
17
     reported as an error correction, by restating the prior-period financial statements.”2 (ASC 250-
18
     10-45-23).
19
              38.     According to 250-10-45-23, restated financial statements require all of the
20
     following to be presented:
21
                      The cumulative effect of the error on periods prior to those presented
22                    shall be reflected in the carrying amounts of assets and liabilities as of
23                    the beginning of the first period presented.

24                    An offsetting adjustment, if any, shall be made to the opening balance
                      of retained earnings (or other appropriate components of equity or net
25                    assets in the statement of financial position) for that period.
26
27
28   2
         The term “period” refers to both annual and interim reporting periods. (ASC 250-10-45-23).


                                                     10
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 13 of 54



                     Financial statements for each individual prior period presented shall
 1
                    be adjusted to reflect correction of the period-specific effects of the
 2                  error.
 3
            39.     The restatement of prior period financial statements is an acknowledgement by
 4
     an entity that those financial statements did not comply with GAAP, as well as that those prior
 5
     period financial statements were being relied upon by investors and that the errors present
 6
     therein were material to investors, otherwise a restatement would not be necessary.
 7
            40.     As detailed below, Ormat was eventually forced to “restate its second, third and
 8
     fourth quarter 2017 financial statements and its full-year 2017 financial statements” due to
 9
     “errors in the income tax provision primarily relating to the Company’s valuation allowance
10
     based on the Company’s ability to utilize foreign tax credits in the U.S. prior to their expiration”
11
     and the improper netting of “certain deferred income tax assets and deferred income tax
12
     liabilities across different tax jurisdictions that are not permitted to be netted pursuant to United
13
     States generally accepted accounting principles”—which restatement impacted “income tax
14
     (provision) benefit line item in the Company’s statements of operations, with associated impacts
15
     to net income and earnings per share.”
16
17                                            Internal Controls

18
            41.     The Securities and Exchange Act of 1934 also imposes on an entity’s
19
     management the obligation of establishing, implementing, and maintaining the system of
20
     internal control over financial reporting, such that the company’s books and records conform to
21
     the selected basis of accounting.
22
            42.     In 2002, Congress passed the Sarbanes-Oxley Act (“SOX”), which, among other
23
     things, established provisions related to internal control over financial reporting. An overall
24
     purpose of internal control over financial reporting is “to provide reasonable assurance
25
     regarding the reliability of financial reporting and the preparation of financial statements for
26
     external purposes in accordance with generally accepted accounting principles.” (SOX). As part
27
     of SOX, management of companies that are registered and make filings with the SEC is
28


                                                    11
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 14 of 54




 1   required to make assertions regarding the design and effectiveness of the entity’s system of
 2   internal controls over financial reporting.
 3          43.     Item 404 of SOX, specifically, requires publicly-traded companies to, annually,
 4   provide a report on internal controls prepared by their management and attested to by their
 5   independent auditors. Additionally, SOX requires management to: (a) acknowledge its
 6   responsibility for the adequacy of the company's internal control structure and procedures for
 7   financial reporting; and (b) assess the effectiveness of this ICFR.
 8          44.     The annual internal control report must contain:
 9                         A statement of management's responsibility for establishing
                            and maintaining adequate internal control over financial
10
                            reporting for the company;
11
                           Management's assessment of the effectiveness of the
12                          company's internal control over financial reporting as of the
                            end of the company's most recent fiscal year, including a
13
                            statement as to whether the company's internal control over
14                          financial reporting is effective;
15                         A statement identifying the framework used by management to
16                          evaluate the effectiveness of the company's internal control
                            over financial reporting; and
17
                           A statement that the public accounting firm that audited the
18                          company's financial statements included in the annual report
19                          has issued an attestation report on management's assessment of
                            the company's internal control over financial reporting.
20
21          (SOX, Item 307).

22          45.     A material weakness is defined as “a deficiency, or a combination of

23   deficiencies, in internal control over financial reporting, such that there is a reasonable

24   possibility that a material misstatement of the company's annual or interim financial statements

25   will not be prevented or detected on a timely basis.” (Auditing Standard No. 5, An Audit Of

26   Internal Control Over Financial Reporting That Is Integrated With An Audit Of Financial

27   Statements, A7).

28          46.     As detailed below, Ormat admitted in the 2017 10-K that it had a material


                                                    12
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 15 of 54




 1   weakness arising out of a “deficiency in the design of our internal control over financial
 2   reporting related to our accounting for income taxes, which affected the recording of income tax
 3   accounts by us in our interim and annual consolidated financial statements during 2017,
 4   including audit adjustments to the income tax accounts.”
 5
                                2015: The Company’s New Strategic Plan
 6
 7          47.     In 2015, Ormat implemented a new multi-year strategic plan. As summarized in
 8   the 2017 10-K:
 9                  Since 2015, we have implemented a number of elements of our new
                    multi-year strategic plan which was reviewed by our Board of
10
                    Directors (the “Board”) in 2017. We expect the plan to evolve over
11                  time in response to market conditions and other factors. At this time,
                    however, we expect that our primary focus will be as follows:
12
                           Expand our geothermal geographical reach. While we
13
                            continue to evaluate opportunities worldwide, we currently see,
14                          Honduras, New Zealand, Philippines, Chile, Indonesia, Turkey,
15                          Kenya, Guatemala, China and Ethiopia as very attractive
                            geothermal markets for us. We are actively looking at ways to
16                          expand our presence in those countries. In addition, we are
17                          looking to expand and accelerate growth through
                            acquisitions and other investments, both domestically and
18                          globally, such as our recent acquisition of a geothermal power
19                          plant in Guadeloupe in the Caribbean and our recent
                            announcement of the execution of a definitive agreement to
20
                            acquire U.S. Geothermal Inc., which has three operating power
21                          plants in the U.S.
22                         Expand into new technologies. We ultimately hope to be able
                            to leverage our technological capabilities over a variety of
23
                            renewable energy platforms, including solar power generation
24                          and energy storage. Initially, however, we expect that our
                            primary focus will be on expanding our core geothermal
25
                            competencies to provide high efficiency solutions for high
26                          enthalpy applications by utilizing our binary enhanced cycle
27                          and technology, as well as expanding into steam geothermal
                            generation equipment and facilities. We may acquire
28                          companies with technological and integration capabilities we


                                                   13
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 16 of 54



                            do not currently have, or develop new technology ourselves,
 1
                            where we can effectively leverage our expertise to implement
 2                          this part of our strategic plan.
 3                         Expand our customer base. We are evaluating a number of
                            strategies for expanding our customer base to C&I customers.
 4
                            In the near term, however, we expect that a majority of our
 5                          revenues will continue to be generated as they currently are,
 6                          with our traditional electrical utility customer base for the
                            Electricity segment and our on-going business development
 7                          efforts for new customers for our Product segment.
 8                  While we believe that long-term growth can be realized through our
 9                  transformational efforts over time, there is no assurance if and when
                    we will meet our objective to become a leading global provider of
10                  renewable energy or that such efforts will result in long-term growth.
11                  We see these new initiatives as incremental measures to enhance
                    shareholder value. While we implement the plan, we expect to
12
                    continue, and expand, through organic growth, acquisitions, and other
13                  measures, our current business lines both in the Electricity and Product
                    segments as well as other business lines as described above.
14
15                                         The Viridity Acquisition
16
            48.     One of Ormat’s biggest steps in furtherance of its strategic plan was its
17
     acquisition of Viridity Energy, Inc. (“Viridity”). Ormat announced the acquisition on January 3,
18
     2017 in a press release stating in relevant part:
19
                    Ormat Enters the Growing Energy Storage and Demand Response
20
                        Markets by Acquiring the Business of Viridity Energy
21                  Ormat Technologies, Inc. (“Ormat”) (NYSE:ORA) today announced
22                  that it has entered into a definitive agreement to acquire substantially
                    all of the business and assets of Viridity Energy, Inc. (“Viridity”), a
23
                    privately held Philadelphia-based company with nearly a decade of
24                  expertise and leadership in demand response, energy management and
                    storage. The acquisition, which is expected to close early 2017, will
25
                    mark Ormat’s entry into the growing energy storage and demand
26                  response markets, with an established North American presence.
27                  Initial consideration for the acquisition is $35 million, which will be
                    paid at closing and is subject to adjustment in certain cases. Additional
28


                                                    14
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 17 of 54



            contingent consideration will be payable in two installments upon the
 1
            achievement of certain performance milestones measured at the end of
 2          fiscal years 2017 and 2020. We expect Viridity to generate a positive
 3          operating income in 2017.
            Using proprietary software and solutions, Viridity serves primarily
 4
            retail energy providers, utilities, and large industrial and commercial
 5          clients. Viridity’s offerings enable its clients to optimize and monetize
 6          their energy management, demand response and storage facilities
            potential by interacting on their behalf with regional transmission
 7          organizations and independent system operators. Founded in 2008,
 8          Viridity has under contract over 850 MW across 3,000 sites, including
            management of a portfolio of non-utility storage assets located in the
 9          northeastern US with over 80,000 operational market hours.
10          “This is an important strategic acquisition which combines Viridity’s
11          technology, its customer base, its highly experienced leadership team
            and employees that have in-depth knowledge and significant expertise
12          in the demand response and energy storage and its presence in key
13          North American markets together with Ormat’s skills, resources,
            engineering strengths and access to capital,” commented Isaac Angel,
14
            Ormat’s CEO. “Ormat intends to use the Viridity platform to
15          accelerate long term growth, expand its market presence, and further
            develop Viridity’s demand response VPower™ software platform and
16
            energy storage services. Ormat will continue to provide services and
17          products to existing customers, while expanding into new geographies
18          and targeting a broader potential customer base. By leveraging the
            strength, stability, resources, EPC capabilities and global reach of
19          Ormat, we expect to unlock significant new value for Ormat and its
20          shareholders in the demand response and energy storage markets and
            generate incremental revenue and operating income.”
21
            Energy storage continues to be one of the fastest growing segments of
22          the broader energy industry, set to reach an overall installed power
23          capacity of 143.7 GW and a cumulative global market size of $162.3
            billion in the next 10-year period, according to Navigant Research.
24          This represents a CAGR of approximately 30% over the 10-year
25          period in both in-front-of-the meter grid connected and behind-the-
            meter commercial and industrial deployments.
26
            “Ormat’s long-term vision is to evolve from a recognized leader in
27          the geothermal industry to a leader in the broader renewable energy
28          market,” added Mr. Angel. “Establishing capabilities in the energy


                                           15
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 18 of 54



                    storage markets is a key element in realizing Ormat’s vision, as these
 1
                    capabilities will enable Ormat to provide a complete solution to
 2                  customers. The acquisition will enable Ormat to become a significant
 3                  player in the growing energy storage and demand response markets
                    and to diversify its traditional customer base with new commercial
 4                  and industrial (C&I) customers as well as utility customers,
 5                  particularly in the energy storage markets.”

 6                  “This acquisition is a clear win for the Viridity business and its
                    existing customers,” added Mack Treece, CEO of Viridity. “With
 7                  Ormat’s management depth, global reach, extensive relationships and
 8                  financial resources, the Viridity business will be fully empowered to
                    improve its products and services, and deliver increasing value to its
 9                  customers.”
10
            49.     On the Company’s March 1, 2017 conference call, Defendant Angel reiterated
11
     that “Viridity is an important strategic acquisition” and that the Company’s “intend[s] to use the
12
     Viridity as a platform to accelerate long-term growth and to expand our market presence.” On
13
     March 15, 2017, the Company announced the completion of its acquisition of Viridity.
14
            50.     Ormat ultimately described the Viridity acquisition as follows in the 2018 10-K:
15
                    In March 2017, we entered the energy storage, demand response and
16                  energy management markets following the acquisition of
17                  substantially all of the business and assets of Viridity Energy, Inc., a
                    Philadelphia-based company. The acquired business and assets
18                  comprise our Other segment. We are using our Viridity business to
19                  accelerate long-term growth, expand our market presence in a growing
                    market and further develop our energy storage, demand response and
20                  energy management services, including the VPower™ software
21                  platform. We plan to continue providing services and products to
                    existing Viridity customers, while expanding our service offerings to
22
                    include development and EPC into new regions and targeting a
23                  broader potential customer base.
24
                                     ONGP Portfolio PPA Agreement
25
26          51.     On June 1, 2017, the Company announced that it received final approval for the
27   Power Purchase Agreement (“PPA”) between its subsidiary, ONGP LLC, and the Southern
28   California Public Power Authority (“SCPPA”). Under the PPA, SCPPA agreed to purchase


                                                  16
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 19 of 54




 1   150MW of power generated by a portfolio of the Company’s new and existing geothermal
 2   power plants. The SCPPA will resell the entire output to the Los Angeles Department of Water
 3   and Power (“LADWP”).
 4          52.     The portfolio PPA covers nine of Ormat’s primary geothermal power plants,
 5   including new projects currently under construction or development, as well as existing
 6   geothermal power plants that will commence energy deliveries to SCPPA once their current
 7   PPAs terminate. The portfolio PPA also covers sixteen secondary facilities that could be used to
 8   replace or supplement the primary facilities.
 9          53.     Like the Company’s acquisition of Viridity, the ONGP PPA portfolio agreement
10   was part of the Company’s “long-term plans” to grow its domestic business.
11          54.     Commenting on the ONGP PPA, Defendant Angel highlighted the importance of
12   the PPA portfolio agreement to the Company’s growth within the United States, stating: “We
13   are very excited to receive the final approval for this first portfolio PPA, which has a unique
14   structure supporting Ormat’s long-term plans to grow our geothermal business domestically.
15   This PPA will enable both the development of multiple new projects as well as the sustainable
16   operation of several of our existing geothermal power plants, thereby strengthening our ability
17   to deliver long-term growth.”
18          55.     Given the size of the portfolio PPA, the Company acknowledged in the 2017 2Q
19   10-Q that the SCPPA PPA “will require the Company to make significant capital expenditures
20   in the U.S.”
21
                                           The Class Period
22
23          56.     Before the ONGP PPA, the Company stated that it “believe[s] that based on [its]
24   plans to increase [its] operations outside of the U.S., the cash generated from our operations
25   outside of the U.S. will be reinvested outside of the U.S. In addition, [its] U.S. sources of cash
26   and liquidity are sufficient to meet our needs in the U.S. and, accordingly, [the Company] d[id]
27   not currently plan to repatriate the funds we have designated as being permanently invested
28   outside the U.S.” See, e.g., 2016 3Q 10-Q, filed Nov. 8, 2016.


                                                     17
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 20 of 54




 1          57.     For example, the Company stated as follows in its 2017 1Q 10Q:
 2                  The total amount of undistributed earnings of foreign subsidiaries for
                    income tax purposes was approximately $367 million at December 31,
 3
                    2016. It is the Company’s intention to reinvest undistributed earnings
 4                  of its foreign subsidiaries and thereby indefinitely postpone their
                    remittance. Accordingly, no provision has been made for foreign
 5
                    withholding taxes or U.S. income taxes which may become payable if
 6                  undistributed earnings of foreign subsidiaries were paid as dividends
 7                  to the Company. The additional taxes on that portion of undistributed
                    earnings which is available for dividends are not practicably
 8                  determinable.
 9                   The Company believes that based on its plans to increase operations
10                  outside of the U.S., the cash generated from the Company’s
                    operations outside of the U.S. will be reinvested outside of the U.S.
11                  and, accordingly, we do not currently plan to repatriate the funds we
12                  have designated as being permanently invested outside of the U.S. If
                    we change our plans, we may be required to accrue and pay U.S. taxes
13                  to repatriate these funds.
14                  The Company is subject to income taxes in the U.S. (federal and state)
15                  and numerous foreign jurisdictions. Significant judgment is required in
                    evaluating tax positions and determining the position for income taxes.
16                  Reserves are established to tax-related uncertainties based on estimates
17                  of whether, and the extent to which additional taxes will be due. As of
                    March 31, 2017, the Company is unaware of any potentially
18
                    significant uncertain tax positions for which a reserve has not been
19                  established.
20
            58.     By permanently reinvesting its foreign income the Company was able to avoid
21
     the statutory U.S. tax rate ranging from 35% to 21% on the unremitted foreign earnings in
22
     Ormat Systems. Instead, Ormat Systems was taxed at a reduced tax rate of 16% under Israel’s
23
     Law for Encouragement of Capital Investments.
24
25                                          The 2017 2Q 10-Q

26
            59.     On August 8, 2017, the Company announced its financial results for the second
27
     quarter of 2017, issuing a press release and filing its 2017 2Q 10-Q.
28


                                                  18
         Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 21 of 54




 1          60.     Ormat disclosed for the first time that, following its acquisition of Viridity and
 2   entering into the SCPPA portfolio PPA, it needed to alter its ongoing assertion regarding the
 3   reinvestment of foreign earnings. Specifically, the 2017 2Q 10-Q stated:
 4                  Assertion of permanent reinvestment of foreign unremitted
                    earnings in a subsidiary
 5
                    During the second quarter of 2017, in conjunction with the final
 6
                    approval of the SCPPA PPA which will require the Company to make
 7                  significant capital expenditures in the U.S., the fact that the Company
                    is currently looking for acquisitions in the U.S, and the acquisition of
 8
                    Viridity for a price of $35.3 million with two additional earn-out
 9                  payments expected to be made in 2018 and 2021, the Company has
                    re-evaluated its position with respect to a portion of the
10
                    unrepatriated earnings of Ormat Systems (“OSL”), its fully owned
11                  Subsidiary in Israel, and after consideration of the aforementioned
12                  change in facts, determined that it can no longer maintain the
                    permanent reinvestment position with respect to a portion of OSL
13                  unrepatriated earnings which will be repatriated to support the
14                  Company’s capital expenditures in the U.S. Accordingly, and as
                    further described in Note 11, the permanent reinvestment assertion of
15                  foreign unremitted earnings of OSL was reassessed and removed and
16                  the related deferred tax assets and liabilities as well as the estimated
                    withholding taxes on expected remittance of OSL earnings to the U.S.
17
                    were recorded by the Company in the second quarter of 2017 .
18
            61.     It elaborated as follows:
19
                    As further described in Note 1 and in connection with the closing of
20                  the SCPPA PPA portfolio agreement, during the second quarter of
21                  2017 the Company changed its assertion related to permanent
                    reinvestment of foreign unremitted earnings in Ormat Systems, its
22
                    Israeli fully owned subsidiary. Accordingly, a deferred tax liability in
23                  the amount of $110.5 million was recorded which represents the
                    estimated tax impact of future repatriation of the unremitted foreign
24
                    earning in Ormat Systems at the statutory U.S. tax rate of 35%.
25                  Additionally, the Company accrued $53.9 million for the estimated
                    Israeli withholding taxes expected when Ormat Systems remits its
26
                    earnings to the U.S. The Company also recorded a deferred tax asset
27                  in the amount of $109.6 million for foreign tax credits related to
28                  taxes already paid by Ormat Systems on such earnings in Israel.


                                                   19
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 22 of 54



            Realization of the deferred tax assets and tax credits is dependent on
 1
            generating sufficient taxable income in appropriate jurisdictions prior
 2          to expiration of the NOL carryforwards and tax credits. In prior
 3          periods and through March 31, 2017 the Company had maintained a
            valuation allowance against its net deferred tax asset balance in the
 4          US. As of March 31, 2017 such valuation allowance was $109.6
 5          million. Based upon new available evidence of the Company’s ability
            to generate additional taxable income in the U.S. due to the closing
 6          of the SCPPA PPA portfolio and the Company’s permanent
 7          reinvestment of unremitted earnings assertion change with respect to
            Ormat Systems Ltd., $62.0 million of valuation allowance was
 8
            released against the U.S. deferred tax assets, as it is more likely than
 9          not that the deferred tax assets will be utilized. However, the
            Company is maintaining a valuation allowance of $40.8 million
10
            against a portion of the U.S. foreign tax credits that are expected to
11          expire before they can be utilized in future periods. Additionally, the
            Company recorded a specific valuation allowance of $7 million
12
            attributable to current year projected activity as this will need to be
13          held back and recognized throughout the year as current year income
14          is earned for a total valuation allowance of $48 million as of June 30,
            2017.
15
                                               ***
16
            The total amount of undistributed earnings of foreign subsidiaries
17          related to Ormat Systems for income tax purposes was approximately
18          $367 million at December 31, 2016. Although the Company plans to
            repatriate undistributed earnings related to Ormat Systems to support
19          expected capital expenditure requirements in the U.S., based upon its
20          plans to increase its operations outside of the U.S., it is the
            Company’s intention to reinvest undistributed earnings of its other
21          foreign subsidiaries and thereby indefinitely postpone their
22          remittance, given that the Company’s requires existing and future cash
            to fund the anticipated investment and development activities as well
23
            as debt service requirements in those jurisdictions. In addition, the
24          Company believes that existing and anticipated cash flows as well as
            borrowing capacity in the U.S. and cash to be remitted to the U.S.
25
            from Ormat Systems will be sufficient to meet its needs in the U.S.
26          Accordingly, no provision has been made for foreign withholding
            taxes or U.S. income taxes with respect to its foreign subsidiaries,
27
            other than Ormat Systems, which may become payable if undistributed
28          earnings of foreign subsidiaries were paid as dividends to the


                                          20
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 23 of 54



                    Company. The additional taxes on that portion of undistributed
 1
                    earnings in those other jurisdictions which is available for dividends
 2                  are not practicably determinable. If plans change the Company may be
 3                  required to accrue and pay U.S. taxes to repatriate these funds.

 4          62.     This statement was false and misleading because, as the Company later admitted,
 5   it included “errors in the income tax provision primarily relating to the Company’s valuation
 6   allowance based on the Company’s ability to utilize Federal tax credits in the U.S. prior to their
 7   expiration” as well as improper netting of federal income tax obligations against foreign tax
 8   obligations.
 9          63.     In fact, according to CW13, as early as 2010 or 2011, the Company’s financial
10   models consistently showed that Ormat would not be able to use its federal tax credits before
11   they expired, because the Company would not generate enough taxable income. The models
12   considered several different types of tax credits, including foreign tax credits, renewable energy
13   tax credits and investment tax credits. Moreover, the Company’s financial models had to project
14   out at least 20 years, because certain of these tax credits had 20-year expiration windows.
15   Nevertheless, “the whole reason for the restatement” was that Ormat ultimately improperly
16   recorded deferred tax assets that the Company’s financial models had consistently shown it
17   would not be able to use.
18          64.     This statement was additionally false and misleading because it explicitly
19   described the release of $62 million of valuation allowance as “[b]ased upon new available
20   evidence of the Company’s ability to generate additional taxable income in the U.S. due to the
21   closing of the SCPPA PPA portfolio and the Company’s permanent reinvestment of unremitted
22   earnings assertion change with respect to Ormat Systems Ltd.”4 However, as the Company later
23
     3
24    CW1 worked at Ormat from November 2004 to October 2015 in various high-ranking Finance
     positions. CW1 reported to CFO Joseph Tenne until April 2013, when CFO Doron Blachar took
25   his place. CW1 then reported to CFO Doron Blachar.
26   4
      Moreover, under GAAP, the release of a valuation allowance itself necessarily indicates an
27   expected increase in taxable income. This is because, in order to reduce a valuation allowance
     and utilize the associated tax benefits, an entity must be able to assert that it is more likely than
28


                                                    21
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 24 of 54




 1   admitted in connection with the restatement, Defendants did not have any reasonable basis to
 2   conclude that it was more likely than not that the Company would generate enough taxable
 3   income to support the release of $62 million of valuation allowance.
 4          65.       The 2017 2Q 10-Q also contained certifications under the Sarbanes-Oxley Act of
 5   2004 (“SOX”, and “SOX Certifications”) signed by Defendants Angel and Blachar, providing in
 6   relevant part:
 7                    1. I have reviewed this quarterly report on Form 10-Q of Ormat
                      Technologies, Inc.;
 8
                      2. Based on my knowledge, this report does not contain any untrue
 9
                      statement of a material fact or omit to state a material fact necessary to
10                    make the statements made, in light of the circumstances under which
                      such statements were made, not misleading with respect to the period
11
                      covered by this report;
12
                      3. Based on my knowledge, the financial statements, and other
13                    financial information included in this report, fairly present in all
                      material respects the financial condition, results of operations and cash
14
                      flows of the registrant as of, and for, the periods presented in this
15                    report;
16                    4. The registrant’s other certifying officer and I are responsible for
                      establishing and maintaining disclosure controls and procedures (as
17
                      defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
18                    control over financial reporting (as defined in Exchange Act Rules
19                    13a-15(f) and 15d-15(f)) for the registrant and have:
                             (a) Designed such disclosure controls and procedures, or
20
                             caused such disclosure controls and procedures to be designed
21                           under our supervision, to ensure that material information
22                           relating to the registrant, including its consolidated

23   not the entity will have sufficient future taxable income against which the entity will be able to
24   apply said deferred tax asset(s) or credit(s), before such benefit expires.
     Defendants had also previously told investors that the release of a valuation allowance itself
25
     inherently indicated an expected increase in taxable income. For example, the 2016 10-K stated
26   that “where the projected operating results indicate that realization of our net deferred tax assets
27   is not more likely than not, a valuation allowance is recorded” and that “[i]n the future, if there is
     sufficient evidence that we will be able to generate sufficient future taxable income in the U.S.,
28   we may be required to reduce this valuation allowance.”


                                                     22
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 25 of 54



                            subsidiaries, is made known to us by others within those
 1
                            entities, particularly during the period in which this report is
 2                          being prepared;
 3                          (b) Designed such internal control over financial reporting,
                            or caused such internal control over financial reporting to be
 4
                            designed under our supervision, to provide reasonable
 5                          assurance regarding the reliability of financial reporting and
 6                          the preparation of financial statements for external purposes
                            in accordance with generally accepted accounting principles;
 7
                            (c) Evaluated the effectiveness of the registrant’s disclosure
 8                          controls and procedures and presented in this report our
 9                          conclusions about the effectiveness of the disclosure controls
                            and procedures, as of the end of the period covered by this
10                          report based on such evaluation; and
11                          (d) Disclosed in this report any change in the registrant’s
12                          internal control over financial reporting that occurred during
                            the registrant’s most recent fiscal quarter (the registrant’s
13                          fourth fiscal quarter in the case of an annual report) that has
14                          materially affected, or is reasonably likely to materially affect,
                            the registrant’s internal control over financial reporting; and
15
                    5. The registrant’s other certifying officer and I have disclosed, based
16                  on our most recent evaluation of internal control over financial
17                  reporting, to the registrant’s auditors and the audit committee of the
                    registrant’s Board of Directors (or persons performing the equivalent
18
                    functions):
19                          (a) All significant deficiencies and material weaknesses in the
20                          design or operation of internal control over financial reporting
                            which are reasonably likely to adversely affect the registrant’s
21
                            ability to record, process, summarize and report financial
22                          information; and
23                          (b) Any fraud, whether or not material, that involves
                            management or other employees who have a significant role in
24
                            the registrant’s internal control over financial reporting.
25
            66.     The SOX certifications were false and misleading because the Company in fact
26
     did have significant deficiencies and material weaknesses in the design or operation of internal
27
     control over financial reporting, and the corresponding financial statements did not, in fact,
28


                                                   23
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 26 of 54




 1   comply with GAAP—both of which the Company admitted in connection with its eventual
 2   restatement of its financial statements as reflected primarily in its 2017 10-K/A filed on June 19,
 3   2018.
 4
                                             The 2017 3Q 10-Q
 5
 6             67.   On November 8, 2017, the Company filed its 2017 3Q 10-Q. The 2017 3Q 10-Q
 7   stated:
 8                   As further described in Note 1 and in connection with the closing of
                     the SCPPA PPA portfolio agreement, during the second quarter of
 9
                     2017 the Company changed its assertion related to permanent
10                   reinvestment of foreign unremitted earnings in Ormat Systems, its
                     Israeli fully owned subsidiary. Accordingly, a deferred tax liability in
11
                     the amount of $111.0 million was recorded which represents the
12                   estimated tax impact of future repatriation of the unremitted foreign
13                   earning in Ormat Systems at the statutory U.S. tax rate of 35%.
                     Additionally, the Company accrued $53.9 million for the estimated
14                   Israeli withholding taxes expected when Ormat Systems remits its
15                   earnings to the U.S. The Company also recorded a deferred tax asset
                     in the amount of $111.1 million for foreign tax credits related to
16                   taxes already paid by Ormat Systems on such earnings in Israel.
17                   Realization of the deferred tax assets and tax credits is dependent on
18                   generating sufficient taxable income in appropriate jurisdictions prior
                     to expiration of the NOL carryforwards and tax credits. In prior
19                   periods and through March 31, 2017 the Company had maintained a
20                   valuation allowance against its net deferred tax asset balance in the
                     US. As of March 31, 2017 such valuation allowance was $109.6
21
                     million. Based upon new available evidence of the Company’s ability
22                   to generate additional taxable income in the U.S. due to the closing
                     of the SCPPA PPA portfolio and the Company’s permanent
23
                     reinvestment of unremitted earnings assertion change with respect to
24                   Ormat Systems Ltd., $61.5 million of valuation allowance was
25                   released against the U.S. deferred tax assets, as it is more likely than
                     not that the deferred tax assets will be utilized. However, the
26                   Company is maintaining a valuation allowance of $47.0 million
27                   against a portion of the U.S. foreign tax credits that are expected to
                     expire before they can be utilized in future periods….
28


                                                   24
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 27 of 54



                                                       ***
 1
                    The total amount of undistributed earnings of foreign subsidiaries
 2
                    related to Ormat Systems for income tax purposes was approximately
 3                  $367 million at December 31, 2016. Although the Company plans to
                    repatriate undistributed earnings related to Ormat Systems to support
 4
                    expected capital expenditure requirements in the U.S., based upon its
 5                  plans to increase its operations outside of the U.S., it is the Company’s
 6                  intention to reinvest undistributed earnings of its other foreign
                    subsidiaries and thereby indefinitely postpone their remittance, given
 7                  that the Company requires existing and future cash to fund the
 8                  anticipated investment and development activities as well as debt
                    service requirements in those jurisdictions. In addition, the Company
 9                  believes that existing and anticipated cash flows as well as borrowing
10                  capacity in the U.S. and cash to be remitted to the U.S. from Ormat
                    Systems will be sufficient to meet its needs in the U.S. Accordingly,
11
                    no provision has been made for foreign withholding taxes or U.S.
12                  income taxes with respect to its foreign subsidiaries, other than
                    Ormat Systems, which may become payable if undistributed earnings
13
                    of foreign subsidiaries were paid as dividends to the Company. The
14                  additional taxes on that portion of undistributed earnings in those other
                    jurisdictions which is available for dividends are not practicably
15
                    determinable. If plans change the Company may be required to accrue
16                  and pay U.S. taxes to repatriate these funds.
17                  The Company is subject to income taxes in the U.S. (federal and state)
18                  and numerous foreign jurisdictions. Significant judgment is required in
                    evaluating tax positions and determining the position for income taxes.
19                  Reserves are established to tax-related uncertainties based on estimates
20                  of whether, and the extent to which additional taxes will be due. As of
                    September 30, 2017, the Company is unaware of any potentially
21                  significant uncertain tax positions for which a reserve has not been
22                  established.

23          68.     This statement was false and misleading because the Company had improperly
24   released a material portion of its valuation allowance against the foregoing domestic federal
25   deferred tax assets without sufficient basis to demonstrate that they could be used before they
26   expired, which eventually forced the Company to restate its financial statements.
27          69.     The 2017 3Q 10-Q also contained SOX certifications signed by Defendants
28   Angel and Blachar, providing in relevant part:


                                                  25
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 28 of 54



            1. I have reviewed this quarterly report on Form 10-Q of Ormat
 1
            Technologies, Inc.;
 2
            2. Based on my knowledge, this report does not contain any untrue
 3          statement of a material fact or omit to state a material fact necessary to
            make the statements made, in light of the circumstances under which
 4
            such statements were made, not misleading with respect to the period
 5          covered by this report;
 6          3. Based on my knowledge, the financial statements, and other
            financial information included in this report, fairly present in all
 7
            material respects the financial condition, results of operations and cash
 8          flows of the registrant as of, and for, the periods presented in this
 9          report;
            4. The registrant’s other certifying officer and I are responsible for
10
            establishing and maintaining disclosure controls and procedures (as
11          defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
12          control over financial reporting (as defined in Exchange Act Rules
            13a-15(f) and 15d-15(f)) for the registrant and have:
13
                   (a) Designed such disclosure controls and procedures, or
14                 caused such disclosure controls and procedures to be designed
15                 under our supervision, to ensure that material information
                   relating to the registrant, including its consolidated
16                 subsidiaries, is made known to us by others within those
17                 entities, particularly during the period in which this report is
                   being prepared;
18
                   (b) Designed such internal control over financial reporting,
19                 or caused such internal control over financial reporting to be
20                 designed under our supervision, to provide reasonable
                   assurance regarding the reliability of financial reporting and
21
                   the preparation of financial statements for external purposes
22                 in accordance with generally accepted accounting principles;
23                 (c) Evaluated the effectiveness of the registrant’s disclosure
                   controls and procedures and presented in this report our
24
                   conclusions about the effectiveness of the disclosure controls
25                 and procedures, as of the end of the period covered by this
                   report based on such evaluation; and
26
                   (d) Disclosed in this report any change in the registrant’s
27
                   internal control over financial reporting that occurred during
28                 the registrant’s most recent fiscal quarter (the registrant’s


                                           26
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 29 of 54



                            fourth fiscal quarter in the case of an annual report) that has
 1
                            materially affected, or is reasonably likely to materially affect,
 2                          the registrant’s internal control over financial reporting; and
 3                  5. The registrant’s other certifying officer and I have disclosed, based
                    on our most recent evaluation of internal control over financial
 4
                    reporting, to the registrant’s auditors and the audit committee of the
 5                  registrant’s Board of Directors (or persons performing the equivalent
 6                  functions):
                            (a) All significant deficiencies and material weaknesses in the
 7
                            design or operation of internal control over financial reporting
 8                          which are reasonably likely to adversely affect the registrant’s
 9                          ability to record, process, summarize and report financial
                            information; and
10
                            (b) Any fraud, whether or not material, that involves
11                          management or other employees who have a significant role in
12                          the registrant’s internal control over financial reporting.

13           70.    The SOX certifications were false and misleading because the Company in fact
14   did have significant deficiencies and material weaknesses in the design or operation of internal
15   control over financial reporting, and the corresponding financial statements did not, in fact,
16   comply with GAAP—both of which the Company admitted in connection with its eventual
17   restatement of its financial statements as reflected primarily in its 2017 10-K/A filed on June 19,
18   2018.
19
                                  The Truth Begins to Emerge
20
21                                             The 2017 10-K
22
             71.    On March 15, 2018, the Company filed its 2017 10-K.
23
             72.    Among other things, the 2017 10-K stated that the Company had a material
24
     weakness in its internal controls over financial reporting, stating as follows:
25
                    We have identified a material weakness in our internal control over
26                  financial reporting which, if not timely remediated, may adversely
27                  affect the accuracy and reliability of our financial statements, and

28


                                                   27
           Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 30 of 54



                    our reputation, business and the price of our common stock, as well
 1
                    as lead to a loss of investor confidence in us.
 2
                    In connection with the change in our repatriation strategy and the
 3                  related release of the US income tax valuation allowance in the second
                    quarter of 2017, we did not perform an effective risk assessment
 4
                    related to our internal controls over the accounting for income taxes.
 5                  As a result, we identified a deficiency in the design of our internal
 6                  control over financial reporting related to our accounting for income
                    taxes, which affected the recording of income tax accounts by us in
 7                  our interim and annual consolidated financial statements during
 8                  2017, including audit adjustments to the income tax accounts. As
                    described under “Item 9A. Controls and Procedures” below, our
 9                  management has concluded that this deficiency constitutes a material
10                  weakness in our internal control over financial reporting and,
                    accordingly, internal control over financial reporting was not effective
11
                    as of December 31, 2017.
12                  A material weakness is a deficiency, or a combination of deficiencies,
13                  in internal control over financial reporting, such that there is a
                    reasonable possibility that a material misstatement of our annual or
14
                    interim consolidated financial statements will not be prevented or
15                  detected on a timely basis.
16
            73.     However, the 2017 10-K also tried to reassure investors by misleadingly
17
     downplaying the severity and significance of this material weakness. It stated as follows in note
18
     9A:
19                  Material weakness. In connection with the change in our repatriation
20                  strategy and the related release of the US income tax valuation
                    allowance in the second quarter of 2017, we did not perform an
21
                    effective risk assessment related to our internal controls over the
22                  accounting for income taxes. As a result, we identified a deficiency in
                    the design of our internal control over financial reporting related to our
23
                    accounting for income taxes, which affected the recording of income
24                  tax accounts by us in our interim and annual consolidated financial
                    statements during 2017, including audit adjustments to the income tax
25
                    accounts. This deficiency resulted in immaterial adjustments to
26                  income tax expense and deferred tax liabilities, but did not result in a
27                  material misstatement in our previously issued interim or annual
                    consolidated financial statements nor does it require a restatement of
28                  or change in our consolidated financial statements for any prior


                                                   28
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 31 of 54



                   interim or annual period. However, this control deficiency could
 1
                   result in a misstatement of the aforementioned balances and
 2                 disclosures that would result in a material misstatement to the interim
 3                 or annual consolidated financial statements that would not be
                   prevented or detected. Our management has concluded that this
 4                 deficiency constitutes a material weakness in our internal control over
 5                 financial reporting.

 6          74.    Similarly, the 2017 10-K included the following statement from the Company’s
 7   auditors:
 8                 In our opinion, the consolidated financial statements referred to
                   above present fairly, in all material respects, the financial position of
 9
                   the Company as of December 31, 2017 and 2016, and the results of
10                 their operations and their cash flows for each of the three years in
11                 the period ended December 31, 2017 in conformity with accounting
                   principles generally accepted in the United States of America. Also
12                 in our opinion, the Company did not maintain, in all material respects,
13                 effective internal control over financial reporting as of December 31,
                   2017, based on criteria established in Internal Control - Integrated
14                 Framework (2013) issued by the COSO because a material weakness
15                 in internal control over financial reporting existed as of that date
                   related to ineffective risk assessment over accounting for income
16
                   taxes.
17                 A material weakness is a deficiency, or a combination of deficiencies,
18                 in internal control over financial reporting, such that there is a
                   reasonable possibility that a material misstatement of the annual or
19
                   interim financial statements will not be prevented or detected on a
20                 timely basis. The material weakness referred to above is described in
                   Management's Report on Internal Control over Financial Reporting
21
                   appearing in Item 9A. We considered this material weakness in
22                 determining the nature, timing, and extent of audit tests applied in our
23                 audit of the 2017 consolidated financial statements, and our opinion
                   regarding the effectiveness of the Company’s internal control over
24                 financial reporting does not affect our opinion on those consolidated
25                 financial statements.

26          75.    The 2017 10-K also tried to assure investors that the Company was already well
27   on its way towards fixing the material weakness:
28


                                                 29
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 32 of 54



                                      Remediation Plan
 1
            In response to the identified material weakness, our management, with
 2
            the oversight of the Audit Committee of the Board of Directors, will
 3          update its risk assessment process related to income taxes and intends
            to implement additional control procedures. While certain remedial
 4
            actions have been completed in the first quarter of 2018 and
 5          management has dedicated significant resources and efforts to
 6          implement a remediation plan, we continue to actively plan to
            implement additional control procedures. The remediation efforts,
 7          outlined below, are intended both to address the identified material
 8          weakness and to enhance our overall financial control environment.
            However, our management may amend this plan to include additional
 9          remedial action in light of its continuing evaluation of the identified
10          deficiency in internal control over financial reporting.

11          We have:

12                implemented specific enhanced controls procedures for the
                   review, analysis and reporting of our income tax accounts,
13                 including control procedures of projections that support the
14                 deferred tax assets and liabilities;

15                engaged an external tax and accounting firm to prepare and
                   review our annual and quarterly income tax provision including
16
                   to review and recommend additional control enhancements;
17
                  recruited additional tax personnel; and
18                enhanced our income tax controls with improved
19                 documentation.

20          We intend to:

21                evaluate the need to recruit additional tax or accounting
                   personnel during 2018; and
22
                  continue to strengthen our income tax controls with improved
23                 documentation, communication and oversight.
24          We have commenced our remediation plan, with the goal of
25          remediating this material weakness as soon as possible, subject to the
            conclusion by our management that our enhanced internal control over
26
            financial reporting is operating effectively following appropriate
27          testing.
28


                                          30
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 33 of 54




 1                                            The Restatement
 2
            76.     On May 11, 2018, Ormat disclosed that it had to delay filing its Quarterly Report
 3
     for the first quarter of 2018 because,
 4
 5           [M]anagement has identified an error in the Company’s financial statement presentation
 6          of deferred income tax assets and deferred income tax liabilities that affects the
            Company’s balance sheets in previous reporting periods. Specifically, the Company
 7          netted certain deferred income tax assets and deferred income tax liabilities across
            different tax jurisdictions that are not permitted to be netted pursuant to United States
 8          generally accepted accounting principles. The Company is evaluating the impact of this
 9          error on its consolidated financial statements and the extent to which the Company’s
            annual and quarterly consolidated financial statements filed in previous periods require
10          revision or amendment. Further, the Company is in the process of evaluating the control
            implications of this error as it relates to the material weakness disclosures previously
11          made in the Annual Report on Form 10-K for the year ended December 31, 2017.
12
            77.     On this news, Ormat's stock fell $3.58 per share, or over 6%, over two
13
     consecutive trading days to close at $52.77 per share on May 14, 2018.
14
            78.     On May 16, 2018, the Company announced that the internal control problems
15
     were actually so serious that the Company was forced to “restate its second, third and fourth
16
     quarter 2017 financial statements and its full-year 2017 financial statements” after all. The
17
     Company’s press release stated, in relevant part:
18
                    As a result of the restatement, investors should no longer rely upon
19
                    the Company's previously issued financial statements for the periods
20                  set forth above, earnings releases for these periods, and other
                    communications relating to these financial statements. In addition,
21
                    the Company is further delaying the filing of the quarterly report on
22                  Form 10-Q for its first quarter of 2018 with the Securities and
23                  Exchange Commission.
                    The decision to restate these financial statements is based on the
24
                    Company’s conclusion that there were errors in the income tax
25                  provision primarily relating to the Company’s valuation allowance
26                  based on the Company’s ability to utilize foreign tax credits in the
                    U.S. prior to their expiration. Additionally, the Company netted
27                  certain deferred income tax assets and deferred income tax liabilities
28                  across different tax jurisdictions that are not permitted to be netted


                                                   31
         Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 34 of 54



                   pursuant to United States generally accepted accounting principles.
 1
                   The restatement is expected to impact the “income tax (provision)
 2                 benefit” line item in the Company’s statements of operations, with
 3                 associated impacts to net income and earnings per share and the
                   “deferred income taxes” line items on its balance sheet. In connection
 4                 with the restatement of the full-year 2017 financial statements, the
 5                 Company will also make revisions to the same line items in certain
                   quarterly financial statements for 2016 and its full-year 2016 and 2015
 6                 financial statements.
 7
            79.    On this news, Ormat’s stock fell $0.67 per share from its previous closing price
 8
     to close at $52.35 per share on May 16, 2018.
 9
            80.    On June 19, 2018, the Company restated its financial statements by filing
10
     amended versions of the 2017 2Q 10-Q (the “2017 2Q 10-Q/A”), the 2017 3Q 10-Q (the “2017
11
     3Q 10-Q/A”), and the 2017 10-K (the “2017 10-K/A”).
12
            81.    The 2017 10-K/A summarized the restatement as follows:
13
                   Restatement of previously issued consolidated financial statements
14
                   As described further in Note 18, in the second quarter of 2017, the
15                 Company partially released its valuation allowance against its U.S.
                   deferred tax assets. During the first quarter of 2018, the Company
16
                   concluded that there were material tax provision and related balance
17                 sheet errors in its previously issued 2017 financial statements,
18                 primarily relating to the Company’s ability to utilize Federal tax
                   credits in the U.S. prior to their expiration starting in 2027 and the
19                 resulting impact on the Company’s deferred tax asset valuation
20                 allowance, and the inappropriate netting of certain deferred income
                   tax assets and deferred income tax liabilities across different tax
21
                   jurisdictions that was not permissible under U.S. generally accepted
22                 accounting principles. In addition, there were other immaterial prior
                   period errors, including an out-of-period adjustment that had been
23
                   previously recorded for the correction of an understated liability for
24                 unrecognized tax benefits related to intercompany interest.
25                 The error in the deferred tax asset valuation allowance resulted in an
                   understatement of the income tax provision and net income in the
26
                   previously reported 2017 consolidated statement of operations and
27                 comprehensive income of $23.1 million (see also Note 23 for the
                   impact of such error on the 2017 unaudited quarterly financial
28


                                                 32
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 35 of 54



            statements). The impact of the errors on the previously reported
 1
            December 31, 2017 consolidated balance sheet was an understatement
 2          of deferred tax liabilities and deferred tax assets of $62.0 million, for
 3          the error in netting certain deferred income tax assets and liabilities
            across different tax jurisdictions, offset by an overstatement in
 4          deferred tax assets of $24.8 million, primarily related to the valuation
 5          allowance errors described above, resulting in a net understatement in
            deferred tax assets of $37.2 million. In addition, previously reported
 6          December 31, 2017 retained earnings was overstated by $24.4
 7          million and accumulated other comprehensive loss was understated by
            $0.4 million, representing the impact of all tax and tax-related errors
 8
            dating back to 2013.
 9          As a result of such errors, the Company concluded that the previously
10          issued 2017 consolidated financial statements were materially
            misstated and has restated these financial statements.
11
            Revision of previously issued consolidated financial statements
12
            The Company had previously identified certain other tax errors,
13          including a prior period error related to the translation of deferred tax
14          liabilities in the Company’s Kenyan subsidiary, which were previously
            determined to be immaterial. Accordingly, those amounts are also
15          being corrected and reflected in the appropriate periods.
16          The Company assessed the materiality of these tax and tax related
17          errors impacting 2015 and 2016 in accordance with the SEC’s Staff
            Accounting Bulletin (“SAB”) Topic 1.M, Materiality, codified in ASC
18
            Topic 250, Presentation of Financial Statements (“ASC 250”), and
19          concluded that the previously issued 2016 and 2015 consolidated
            financial statements were not materially misstated; however, in order
20
            to correctly reflect the adjustments as described above in the
21          appropriate period, management has elected to revise the affected
            previously issued financial statements in this Form 10-K/A filing. As a
22
            result, the revised 2015 consolidated financial statements reflect a $0.8
23          million increase in the tax benefit, net income and comprehensive
24          income and the revised 2016 consolidated financial statements reflect
            a $5.2 million increase in the tax provision and a corresponding
25          reduction in net income and comprehensive income. Certain of these
26          errors originated in years prior to 2015, and accordingly retained
            earnings as of January 1, 2015 has been increased by $3.1 million to
27          correct for those errors originating prior to 2015.
28


                                          33
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 36 of 54




 1          82.     The 2017 2Q 10-Q/A noted that “the error in the deferred tax asset valuation
 2   allowance resulted in an understatement of the income tax provision and an overstatement of
 3   net income of $26.4 million and $26.5 million for the three and six months ended June 30,
 4   2017, respectively.” Likewise, the 2017 3Q 10-Q/A noted that “the error in the deferred tax
 5   asset valuation allowance resulted in an overstatement of the income tax provision and an
 6   understatement of net income of $4.8 million for the three months ended September 30, 2017
 7   and an understatement of the income tax provision and an overstatement of net income of $21.7
 8   million for the nine months ended September 30, 2017.”
 9          83.     The 2017 2Q 10-Q/A reflected corrections to the amount of the allowance
10   against the US deferred tax assets improperly released by the Company in the second quarter of
11   2017. It stated the following in that regard (differences in bold italics):
12                  As further described in Note 1, the Company has restated, for 2017,
                    and revised, for 2016, its previously issued unaudited condensed
13
                    consolidated financial statements for the three and six months ended
14                  June 30, 2017 and 2016. Also as further described in Note 1 and in
                    connection with the closing of the SCPPA PPA portfolio agreement,
15
                    during the second quarter of 2017, the Company changed its assertion
16                  related to permanent reinvestment of foreign unremitted earnings in
17                  Ormat Systems, its Israeli fully owned subsidiary. Accordingly, a
                    deferred tax liability in the amount of $110.5 million was recorded
18                  which represents the estimated tax impact of future repatriation of the
19                  unremitted foreign earning in Ormat Systems at the statutory U.S. tax
                    rate of 35%. Additionally, the Company accrued $53.9 million for the
20                  estimated Israeli withholding taxes expected when Ormat Systems
21                  remits its earnings to the U.S. The Company also recorded a deferred
                    tax asset in the amount of $109.6 million for foreign tax credits related
22
                    to taxes already paid by Ormat Systems on such earnings in Israel.
23                  Realization of the deferred tax assets and tax credits is dependent on
24                  generating sufficient taxable income in appropriate jurisdictions prior
                    to expiration of the NOL carryforwards and tax credits. In prior
25
                    periods and through March 31, 2017, the Company had maintained a
26                  valuation allowance against its net deferred tax asset balance in the
                    U.S. As of March 31, 2017, such valuation allowance was $116.2
27
                    million. Based upon new available evidence of the Company’s ability
28                  to generate additional taxable income in the U.S. due to the closing of


                                                    34
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 37 of 54



                    the SCPPA PPA portfolio and the Company’s permanent reinvestment
 1
                    of unremitted earnings assertion change with respect to Ormat Systems
 2                  Ltd., $35.6 million of valuation allowance was released against the
 3                  U.S. deferred tax assets, as it is more likely than not that the deferred
                    tax assets will be utilized. However, the Company is maintaining a
 4                  valuation allowance of $74.6 million against a portion of the U.S.
 5                  foreign tax credits and state net operating loss that are expected to
                    expire before they can be utilized in future periods. Additionally, the
 6                  Company recorded a specific valuation allowance of $6.0 million
 7                  attributable to current year projected activity as this will need to be
                    held back and recognized throughout the year as current year income
 8
                    is earned for a total valuation allowance of $80.6 million as of June
 9                  30, 2017. This valuation allowance is based upon management’s
                    estimates of future taxable income.
10
11          84.     Ormat acknowledged in these restated filings, consistent with the accounting

12   rules, that “realization of the deferred tax assets and tax credits is dependent on generating

13   sufficient taxable income in appropriate jurisdictions prior to expiration of the NOL

14   carryforwards and tax credits.” The foregoing demonstrates that, in view of a change in its

15   “permanent reinvestment of unremitted earnings assertion”, and despite the fact that the

16   Company had concluded it was “more likely than not” (a pertinent threshold measurement under

17   GAAP for determining the carrying value of deferred tax assets and tax credits) that its U.S.

18   deferred tax assets could not be utilized, the Company had released too much of the established

19   valuation allowance against such assets. Indeed, according to CW1, Ormat knew as far back as

20   2011 that financial models showed that it was more likely than not that Ormat would not be able

21   to use the accumulated tax credits before they expired. The 2017 10-K/A, therefore, reflects a

22   smaller release ($35.6 million) than what was initially recorded by the Company ($62 million),

23   based on what portion of those deferred tax assets the Company would more likely than not be

24   able to utilize before they expired.

25          85.     The filings also indicate that, after the release of the valuation allowance, the

26   Company did not have a sufficient reserve against its U.S. foreign tax credits (and that certain

27   deferred tax assets that had emanated in the United States could not be used to offset obligations

28   for foreign taxes) given that it would not be able to utilize certain Federal tax credits before they


                                                    35
            Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 38 of 54




 1   expired.
 2           86.    The disclosures made throughout the relevant timeframe strongly suggest that the
 3   two items comprising the restatement were directly related to one another—i.e. the release of
 4   the reserve may have been effectuated to offset the tax impact associated with the repatriation of
 5   earnings generated by Ormat Systems in Israel—especially since Ormat’s original 2017 2Q 10-
 6   Q and 2017 3Q 10-Q specifically referenced the SCPPA as the purported impetus for both the
 7   release of the valuation allowance and the change in the reinvestment assertion for the
 8   operations of its foreign subsidiary Ormat Systems, Ltd. The Company could no longer assert
 9   that it would indefinitely reinvest the earnings of Ormat Systems Ltd., which triggered the
10   requirement for repatriation. In turn, such repatriation of those earnings brought with it unique
11   and additional U.S. Federal tax obligations. Those additional tax obligations appear to have
12   precipitated the improper treatment and usage of the Company’s deferred tax assets—including
13   the release of valuation allowances relating thereto. All of the foregoing occurred on the heels of
14   the SCPPA and despite the statements of CW1 who stated that the Company was well aware
15   that it would not be able to use these deferred tax assets before they expired.
16           87.    The Company’s decision to net deferred tax assets across different jurisdictions
17   presumably emanated from these newfound tax obligations—and the Company’s awareness of
18   previously-accumulated deferred tax assets in the U.S. GAAP explicitly provides, however, that
19   such deferred tax assets must be measured uniquely for each jurisdiction, stating: “[d]eferred
20   taxes shall be determined separately for each tax-paying component (an individual entity or
21   group of entities that is consolidated for tax purposes) in each tax jurisdiction.” (ASC 740-10-
22   30-5). As such, the Company’s decision to net deferred tax assets across tax jurisdictions was
23   improper, and subject to restatement in the 2017 2Q 10-Q/A, 2017 3Q 10-Q/A, and 2017 10-
24   K/A.
25           88.    The 2017 Form 10-K/A also stated the following with respect to the identified
26   material weakness in internal control over financial reporting:
27                  We have identified a material weakness in our internal control over
                    financial reporting which, if not timely remediated, may adversely
28


                                                   36
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 39 of 54



            affect the accuracy and reliability of our financial statements, and
 1
            our reputation, business and the price of our common stock, as well
 2          as lead to a loss of investor confidence in us.
 3          In connection with the change in our repatriation strategy and the
            related release of the US income tax valuation allowance in the second
 4
            quarter of 2017, we did not perform an effective risk assessment
 5          related to our internal controls over the accounting for income taxes.
 6          As a result, we identified a deficiency in the design of our internal
            control over financial reporting related to our accounting for income
 7          taxes, which affected the recording of income tax accounts by us in
 8          our interim and annual consolidated financial statements during 2017,
            including audit adjustments to the income tax accounts. As described
 9          under “Item 9A. Controls and Procedures” below, our management
10          has concluded that this deficiency constitutes a material weakness in
            our internal control over financial reporting and, accordingly, internal
11
            control over financial reporting and our disclosure controls and
12          procedures were not effective as of December 31, 2017.
13    89.   It also stated:
14          Restatement of Previously Issued Financial Statements
15          Management and we previously concluded that the Company did not
16          maintain an effective internal control over financial reporting as of
            December 31, 2017 because of the material weakness related to
17          ineffective risk assessment over accounting for income taxes.
18          Management has determined that the restatement described in Note
            1 to the consolidated financial statements was an additional effect of
19
            the material weakness described above. Accordingly, this restatement
20          did not affect management’s report or our opinion on internal control
            over financial reporting.
21
22    90.   It further detailed as follows:

23          Evaluation of effectiveness of internal control over financial reporting.
            Our management, under the supervision and participation of our Chief
24          Executive Officer and our Chief Financial Officer, has conducted an
25          evaluation of the effectiveness of our internal control over financial
            reporting as of December 31, 2017 using criteria established in
26
            Internal Control — Integrated Framework (2013) issued by the COSO
27          and, based on this evaluation, concluded that our internal control
            over financial reporting was not effective as of December 31, 2017
28


                                              37
         Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 40 of 54



                   as a result of the material weakness in our internal control over
 1
                   financial reporting discussed below. A material weakness is a
 2                 deficiency, or a combination of deficiencies, in internal control over
 3                 financial reporting, such that there is a reasonable possibility that a
                   material misstatement of our annual or interim financial statements
 4                 will not be prevented or detected on a timely basis.
 5                 Material weakness. In connection with the change in our repatriation
 6                 strategy and the related release of the US income tax valuation
                   allowance in the second quarter of 2017, we did not perform an
 7                 effective risk assessment related to our internal controls over the
 8                 accounting for income taxes. As a result, we identified a deficiency
                   in the design of our internal control over financial reporting related
 9                 to our accounting for income taxes, which affected the recording of
10                 income tax accounts by us in our interim and annual consolidated
                   financial statements during 2017, including audit adjustments to the
11
                   income tax accounts. This control deficiency could result in a
12                 misstatement of the aforementioned balances and disclosures that
                   would result in a material misstatement to the interim or annual
13
                   consolidated financial statements that would not be prevented or
14                 detected. Our management has concluded that this deficiency
                   constitutes a material weakness in our internal control over financial
15
                   reporting.
16
                   In Management’s Report on Internal Control Over Financial Reporting
17                 included in our original Annual Report on Form 10-K for the year
18                 ended December 31, 2017, our management concluded that we did not
                   maintain effective internal control over financial reporting as of
19                 December 31, 2017 because of the material weakness described above.
20                 As a result we concluded that we did not maintain an effective internal
                   control over financial reporting as of December 31, 2017, based on the
21                 criteria in Internal Control-Integrated Framework (2013) issued by the
22                 COSO. Management has determined that the restatement described in
                   Note 1 to the consolidated financial statements was an additional
23
                   effect of the material weakness described above. Accordingly, this
24                 restatement did not affect our assessment of internal control over
                   financial reporting.
25
26          91.    All of these disclosures, made after the errors in the Company’s financial

27   statements had been identified and presumably corrected in connection with its amended filings

28   on Forms 10-K/A and 10-Q/A, represent acknowledgments by the Company that, at the time of


                                                  38
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 41 of 54




 1   its original filings, it had not maintained adequate internal controls over financial reporting –
 2   which either caused or contributed to the material misstatements of the Company’s financial
 3   statements for the second, third, and fourth quarters of 2017, including the year-end financial
 4   statements included within Form 10-K.
 5          92.     Indeed, management is not permitted to conclude that the company's internal
 6   control over financial reporting is effective if any material weaknesses are identified, and
 7   management must disclose any such material weaknesses. To the contrary, a material weakness
 8   indicates that the system of internal control is not operating effectively to ensure there are not
 9   material errors in the relevant financial statements—further calling into question the conclusions
10   expressed by the Company in its original 2017 10-K.
11          93.     Further, the disclosures made by the Company with respect to the identified
12   material weakness in internal controls confirm that such material weakness emanated directly
13   and specifically from the Company’s modification of its “repatriation strategy” which,
14   according to the excerpted disclosures, led to the “related release of the US income tax valuation
15   allowance in the second quarter of 2017.”
16          94.     And despite the Company’s initial attempts to downplay the significance of the
17   identified material weakness, and to assure investors that the Company was well on its way
18   towards implementing its remediation plan—the same material weakness still existed a whole
19   year later. As stated in the 2018 10-K:
20                  Material weakness. In connection with the change in our repatriation
                    strategy and the related release of the US income tax valuation
21
                    allowance in the second quarter of 2017, we did not perform an
22                  effective risk assessment related to our internal controls over the
                    accounting for income taxes. As a result, we identified a deficiency in
23
                    the design of our internal control over financial reporting related to our
24                  accounting for income taxes, which resulted in the restatements of the
25                  Company’s unaudited condensed consolidated financial statements for
                    the three and six months ended June 30, 2017, the three and nine
26                  months ended September 30, 2017, and the restatement of the
27                  Company’s consolidated financial statements for the year ended
                    December 31, 2017. Our management has concluded that this
28


                                                    39
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 42 of 54



            deficiency constitutes a material weakness in our internal control over
 1
            financial reporting.
 2
            In Management’s Report on Internal Control Over Financial Reporting
 3          included in our original Annual Report on Form 10-K for the year
            ended December 31, 2017, our management concluded that we did not
 4
            maintain effective internal control over financial reporting as of
 5          December 31, 2017 because of the material weakness described above.
 6          As a result, we concluded that we did not maintain an effective
            internal control over financial reporting as of December 31, 2017,
 7          based on the criteria in Internal Control-Integrated Framework (2013)
 8          issued by the COSO.

 9                                    Remediation Plan
            Subsequent to the evaluation made in connection with filing our
10
            Amended Annual Report on Form 10-K for the year ended December
11          31, 2017, our management, with the oversight of the Audit Committee
12          of the Board of Directors, has continued the process of remediating the
            material weakness. In connection with the remediation process, we
13          have:
14                performed an enhanced risk assessment related to our internal
15                 controls over the accounting for income taxes;

16                recruited additional tax personnel throughout the year,
                   including a VP of Tax in January 2019;
17
                  engaged an external tax and accounting firm to prepare and
18                 review our annual and quarterly income tax provision;
19                implemented specific control procedures for the review,
20                 analysis and reporting of our income tax accounts, including
                   control procedures of projections that support the deferred tax
21
                   assets and liabilities;
22
                  strengthened our income tax controls with improved
23                 documentation, communication and oversight.
24          We have made substantial progress in accordance with our
            remediation plan. However, the material weakness will not be
25
            considered remediated until the applicable controls operate for a
26          sufficient period of time and management has concluded, through
            testing, that these controls are operating effectively. As such, since an
27
            appropriate period of time has not yet passed, we have determined that
28          we did not maintain an effective internal control over financial


                                          40
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 43 of 54



                    reporting as of December 31, 2018 and have a material weakness in
 1
                    internal control over financial reporting in accounting for income
 2                  taxes.
 3
            95.     Subsequently, in the second quarter of 2018, Ormat recorded a noncash tax
 4
     expense of $16.9 million, which “represents a partial reverse, as expected, of the tax benefit of
 5
     $44.4 million that was recorded in the first quarter of 2018 for the reduction of the valuation
 6
     allowance related to foreign tax credit and production tax.”
 7
 8                                           Loss Causation
 9
            96.     During the Class Period, as detailed herein, Defendants made false and
10
     misleading statements and engaged in a scheme to deceive the market and a course of conduct
11
     that artificially inflated the price of the Company’s securities, and operated as a fraud or deceit
12
     on Class-Period purchasers of such securities.
13
            97.     As the truth relating to Defendants’ prior false statements, misrepresentations,
14
     and fraudulent conduct was disclosed to the market, the price of Company securities fell, as the
15
     prior artificial inflation came out of their respective prices. As a result of their purchases of the
16
     Company’s securities during the Class Period, Lead Plaintiff and other members of the Class
17
     suffered economic loss, i.e., damages, under the federal securities laws.
18
19                                    Class Action Allegations
20
            98.     Lead Plaintiffs bring this action as a class action under Federal Rule of Civil
21
     Procedure 23(a) and (b)(3), individually and on behalf of all those who purchased or otherwise
22
     acquired the Company’s securities during the Class Period. Excluded from the Class are
23
     Defendants, the officers and directors of the Company at all relevant times, members of their
24
     immediate families and their legal representatives, heirs, successors, or assigns, and any entity
25
     in which Defendants have or had a controlling interest.
26
            99.     The members of the Class are so numerous that joinder of all members is
27
     impracticable. Throughout the Class Period, the Company’s securities were actively traded on
28


                                                    41
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 44 of 54




 1   NYSE and TASE. While the exact number of Class members is unknown at this time and can be
 2   ascertained only through appropriate discovery, Lead Plaintiffs believe there are hundreds or
 3   thousands of members in the proposed Class. Record owners and other members of the Class
 4   may be identified from records maintained by the Company’s or its transfer agent and may be
 5   notified of the pendency of this action by mail, using the form of notice similar to that
 6   customarily used in securities class actions.
 7          100.    Lead Plaintiffs’ claims are typical of the claims of the members of the Class as
 8   all members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
 9   federal law that is complained of herein.
10          101.    Lead Plaintiffs will fairly and adequately protect the interests of the members of
11   the Class and have retained counsel competent and experienced in class and securities litigation.
12   Plaintiffs have no interests antagonistic to or in conflict with those of the Class.
13          102.    Common questions of law and fact exist as to all members of the Class and
14   predominate over any questions solely affecting individual members of the Class. Among the
15   questions of law and fact common to the Class are:
16              a. Whether Defendants violated the Exchange Act;
17              b. Whether Defendants participated in and pursued the wrongful activities
18                  complained of herein;
19              c. Whether Defendants’ statements were materially false and misleading or omitted
20                  to state material facts about the Company;
21              d. Whether Defendants acted with due care in misrepresenting or omitting to state
22                  material information concerning the Company; and
23              e. The extent of damages sustained by members of the Class and the appropriate
24                  measure of damages.
25          103.    A class action is superior to all other available methods for the fair and efficient
26   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
27   the damages suffered by individual Class members may be relatively small, the expense and
28   burden of individual litigation make it impossible for members of the Class to individually


                                                     42
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 45 of 54




 1   redress the wrongs done to them. There will be no difficulty in the management of this action as
 2   a class action.
 3           104.      Defendants have acted on grounds generally applicable to the Class with respect
 4   to the matters complained of herein, thereby making appropriate the relief sought herein with
 5   respect to the Class as a whole; and
 6           105.      The questions of law or fact common to the Class predominate over any
 7   questions affecting individual members of the Class, such that a class action is superior to other
 8   available methods for fairly and efficiently adjudicating the controversy. There will be no
 9   difficulty in managing this action as a class action.
10
                                                   Count I
11
                    Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
12
                                           Against All Defendants
13
             106.      Lead Plaintiffs repeat and re-allege each and every allegation contained above as
14
     if fully set forth herein.
15
             107.      During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
16
     course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
17
     practices and courses of business which operated as a fraud and deceit upon Lead Plaintiffs and
18
     the other members of the Class; made various untrue statements of material facts and omitted to
19
     state material facts necessary in order to make the statements made, in light of the circumstances
20
     under which they were made, not misleading; and employed devices, schemes and artifices to
21
     defraud in connection with the purchase and sale of securities. Such scheme was intended to,
22
     and throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiffs
23
     and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price
24
     of the Company’s securities; and (iii) cause Lead Plaintiffs and other members of the Class to
25
     purchase or otherwise acquire the Company’s securities and options at artificially inflated
26
     prices. In furtherance of this unlawful scheme, plan and course of conduct, defendants, and each
27
     of them, took the actions set forth herein.
28


                                                     43
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 46 of 54




 1          108.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of
 2   the defendants participated directly or indirectly in the preparation and/or issuance of the
 3   quarterly and annual reports, SEC filings, press releases and other statements and documents
 4   described above, including statements made to securities analysts and the media that were
 5   designed to influence the market for the Company’s securities. Such reports, filings, releases
 6   and statements were materially false and misleading in that they failed to disclose material
 7   adverse information and misrepresented the truth about the Company.
 8          109.    By virtue of their positions at the Company, defendants had actual knowledge of
 9   the materially false and misleading statements and material omissions alleged herein and
10   intended thereby to deceive Lead Plaintiffs and the other members of the Class, or, in the
11   alternative, defendants acted with reckless disregard for the truth in that they failed or refused to
12   ascertain and disclose such facts as would reveal the materially false and misleading nature of
13   the statements made, although such facts were readily available to defendants. Said acts and
14   omissions of defendants were committed willfully or with reckless disregard for the truth. In
15   addition, each defendant knew or recklessly disregarded that material facts were being
16   misrepresented or omitted as described above.
17          110.    Information showing that defendants acted knowingly or with reckless disregard
18   for the truth is peculiarly within defendants’ knowledge and control. As the senior managers
19   and/or directors of the Company, the Individual Defendants had knowledge of the details of the
20   Company’s internal affairs.
21          111.    The Individual Defendants are liable both directly and indirectly for the wrongs
22   complained of herein. Because of their positions of control and authority, the Individual
23   Defendants were able to and did, directly or indirectly, control the content of the statements of
24   the Company. As officers and/or directors of a publicly-held company, the Individual
25   Defendants had a duty to disseminate timely, accurate, and truthful information with respect to
26   the Company’s businesses, operations, future financial condition and future prospects. As a
27   result of the dissemination of the aforementioned false and misleading reports, releases and
28   public statements, the market price of the Company’s securities was artificially inflated


                                                    44
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 47 of 54




 1   throughout the Class Period. In ignorance of the adverse facts concerning the Company’s
 2   business and financial condition which were concealed by defendants, Lead Plaintiffs and the
 3   other members of the Class purchased or otherwise acquired the Company’s securities at
 4   artificially inflated prices and relied upon the price of the securities, the integrity of the market
 5   for the securities and/or upon statements disseminated by defendants, and were damaged
 6   thereby.
 7           112.    During the Class Period, the Company’s securities were traded on an active and
 8   efficient market. Lead Plaintiffs and the other members of the Class, relying on the materially
 9   false and misleading statements described herein, which the defendants made, issued or caused
10   to be disseminated, or relying upon the integrity of the market, purchased or otherwise acquired
11   shares of the Company’s securities at prices artificially inflated by defendants’ wrongful
12   conduct. Had Lead Plaintiffs and the other members of the Class known the truth, they would
13   not have purchased or otherwise acquired said securities, or would not have purchased or
14   otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or
15   acquisitions by Lead Plaintiffs and the Class, the true value of the Company’s securities was
16   substantially lower than the prices paid by Lead Plaintiffs and the other members of the Class.
17   The market price of the Company’s securities declined sharply upon public disclosure of the
18   facts alleged herein to the injury of Lead Plaintiffs and Class members.
19           113.    By reason of the conduct alleged herein, defendants knowingly or recklessly,
20   directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
21   promulgated thereunder.
22           114.    As a direct and proximate result of defendants’ wrongful conduct, Lead Plaintiffs
23   and the other members of the Class suffered damages in connection with their respective
24   purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the
25   disclosure that the Company had been disseminating misrepresented financial statements to the
26   investing public.
27
28


                                                     45
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 48 of 54




 1                                               Count II
 2                           Violations of Section 20(a) of the Exchange Act
 3                                 Against the Individual Defendants

 4          115.    Lead Plaintiffs repeat and re-allege each and every allegation contained in the
 5   foregoing paragraphs as if fully set forth herein.
 6          116.    During the Class Period, the Individual Defendants participated in the operation
 7   and management of the Company, and conducted and participated, directly and indirectly, in the
 8   conduct of the Company’s business affairs. Because of their senior positions, they knew the
 9   adverse non-public information about the Company’s false statements.
10          117.    As officers and/or directors of a publicly owned company, the Individual
11   Defendants had a duty to disseminate accurate and truthful information with respect to the
12   Company and to correct promptly any public statements issued by the Company which had
13   become materially false or misleading.
14          118.    Because of their positions of control and authority as senior officers, the
15   Individual Defendants were able to and did control the contents of the various reports, press
16   releases and public filings which the Company disseminated in the marketplace during the Class
17   Period concerning the Company. Throughout the Class Period, the Individual Defendants
18   exercised their power and authority to cause the Company to engage in the wrongful acts
19   complained of herein. The Individual Defendants therefore, were “controlling persons” of the
20   Company within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
21   participated in the unlawful conduct alleged which artificially inflated the market price of the
22   Company’s securities.
23          119.    Each of the Individual Defendants, therefore, acted as a controlling person of the
24   Company. By reason of their senior management positions and/or being directors of the
25   Company, each of the Individual Defendants had the power to direct the actions of, and
26   exercised the same to cause, the Company to engage in the unlawful acts and conduct
27   complained of herein. Each of the Individual Defendants exercised control over the general
28   operations of the Company and possessed the power to control the specific activities which


                                                   46
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 49 of 54




 1   comprise the primary violations about which Plaintiff and the other members of the Class
 2   complain.
 3           120.    By reason of the above conduct, the Individual Defendants are liable pursuant to
 4   Section 20(a) of the Exchange Act for the violations committed by the Company.
 5
                                                   Count III
 6
                               Violations of the Israel Securities Law, 1968
 7
                         Against All Defendants for Purchases Made on the TASE
 8
             121.    Lead Plaintiffs repeat and re-allege each and every allegation contained above as
 9
     if fully set forth herein.
10
             122.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
11
     course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
12
     practices and courses of business which operated as a fraud and deceit upon Lead Plaintiffs and
13
     the other members of the Class; made various untrue statements of material facts and omitted to
14
     state material facts necessary in order to make the statements made, in light of the circumstances
15
     under which they were made, not misleading; and employed devices, schemes and artifices to
16
     defraud in connection with the purchase and sale of securities. Such scheme was intended to,
17
     and throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiffs
18
     and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price
19
     of the Company’s securities; and (iii) cause Lead Plaintiffs and other members of the Class to
20
     purchase or otherwise acquire the Company’s securities and options at artificially inflated
21
     prices. In furtherance of this unlawful scheme, plan and course of conduct, defendants, and each
22
     of them, took the actions set forth herein.
23
             123.    Throughout the Class Period, the Company’s common shares were dually listed
24
     on NYSE and TASE.
25
             124.    Israeli securities law provides unique treatment for securities of certain firms that
26
     are “dual listed,” i.e., available for trading on both the TASE and the national U.S. stock
27
     markets. The Company is thus deemed a “foreign corporation” according to § 1 of the Israeli
28


                                                     47
          Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 50 of 54




 1   Securities Law, 1968 (the “Securities Law”), defined as “a corporation incorporated in Israel
 2   whose securities are listed for trade on a foreign stock exchange.” In adopting this arrangement,
 3   Israel applies U.S. laws and regulations, including the anti-fraud provisions of the U.S.
 4   securities laws, for enforcement of disclosure obligations. (Securities Law §§ 35T, 35EE;
 5   Verifone Holdings, Inc. v. Stern, Class Action 3912-01-08, decision rendered Nov. 16, 2008;
 6   and Stern v. Verifone Holdings, Inc., Class Action 3912-01-08, decision rendered Aug. 25,
 7   2011, subsequent to and in light of Morrison v. National Australia Bank, 130 S. Ct. 2869
 8   (2010)). According to Israeli case law, liability for violations thereof is pursuant to Section
 9   10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, and Section 20(a) of the
10   Exchange Act applies to the claims arising from trades made by the Israeli Investor Group on
11   the TASE.
12          125.    In violation of Section 20(a) of the Exchange Act, the Individual Defendants had
13   control over the Company and made the material false and misleading statements and omissions
14   alleged herein within the meaning of Section 20(a) of the Exchange Act, causing damages to
15   Lead Plaintiff and the Class. The Individual Defendants were provided with or had unlimited
16   access to the Company’s internal reports, press releases, public filings, and other statements
17   prior to or shortly after these statements were issued, and had the ability to prevent the issuance
18   of the statements or cause them to be corrected.
19          126.    Alternatively, if this Court concludes that Israeli, not U.S., law applies to the
20   claims arising from the Israeli Investor Group’s purchases of common shares on the TASE, the
21   following provisions and causes of action apply to those claims:
22               a. Regulations 3-5 of the Securities Regulations (Periodic and Immediate Reports
23                  of Foreign Corporation), 2000 promulgated under the Securities Law, 1968 (the
24                  “Securities Law”). The Company breached its reporting obligations under the
25                  “foreign law” (i.e. U.S. law) defined in § 1 of the Securities Law as “the law
26                  applying to a foreign corporation because its securities are listed for trade on a
27                  foreign stock exchange, including the rules of that foreign stock exchange.”
28                  Specifically, the Company failed to submit and publicize reports, notices, and


                                                   48
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 51 of 54




 1          other documents as required under U.S. law, in a timely fashion as required
 2          under U.S. law or earlier, on issues required under U.S. law. The Company
 3          thereby caused damage to Lead Plaintiff and the Class.
 4       b. § 36 of the Securities Law and Regulations 30, 36 of the Securities Regulations
 5          (Periodic and Immediate Statements), 1970 thereunder. The Company failed to
 6          submit immediate reports in a timely fashion as required under Regulation 30.
 7          According to Regulation 36(a), “An [immediate] report shall provide, with
 8          respect to any event or matter that deviates from the corporation‘s ordinary
 9          course of business, the details of [such an event’s or matter’s] nature, scope or
10          potential result which will have or could have a significant effect on the
11          corporation; the same details will be provided with respect to any event or matter
12          that could significantly affect the price of the corporation‘s securities.”
13          Moreover, even if the Company may have delayed timely reporting pursuant to
14          Regulation 36(b), once it became aware of rumors and other public information,
15          it breached its obligation under Regulation 36(d) to submit an immediate report
16          and refer therein to the correctness of the information that has already been made
17          public. The Company thereby caused damage to Lead Plaintiff and the Class.
18       c. §§ 31-32A, 34, 38B-38C of the Securities Law - Read together, these sections
19          impose liability, inter alia, on a corporation, a director of a corporation, its
20          general manager, and a controlling shareholder thereof with regard to a
21          misleading item that was in a report, notice or document that the corporation
22          filed pursuant to this Law - to anyone who sold or purchased securities in the
23          course of trading on a stock exchange or over the counter, for damage caused to
24          them by the inclusion of a misleading item in those disclosures. A “misleading
25          item” is defined in § 1 of the Securities Law as “including anything that is likely
26          to mislead a reasonable investor, and any matter the omission of which is likely
27          to mislead a reasonable investor.” Specifically, § 32A(c) denies the safe harbor
28          protection for “forward looking information” under this Section from “a party


                                            49
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 52 of 54




 1          that knew that the forward-looking information would not be realized.” Section
 2          32A(d) further excludes from the safe harbor’s purview “facts, figures or other
 3          details in a prospectus, opinion, report, review or certificate, as applicable, which
 4          served as a basis for forward-looking information.” Defendants are liable to Lead
 5          Plaintiff and the Class under these provisions.
 6       d. § 52K of the Securities Law. This general civil liability provision imposes
 7          liability on an issuer, the directors of the issuer, its general manager, and on a
 8          controlling shareholder of the issuer for any damage caused to a holder of the
 9          issuer’s securities by virtue of the issuer’s violation of the provisions of this Law or

10          of regulations hereunder. Defendants are liable to Lead Plaintiff under this
11          provision.
12       e. §§ 35-36 of the Torts Ordinance [New Version]. These sections impose general
13          liability in torts for negligence towards any person where a reasonable person in
14          like circumstances should have foreseen that in the ordinary course of things the
15          former person may be harmed by the latter person’s conduct or omission.
16          Defendants are liable for damage caused to Lead Plaintiff and the Class by the
17          former’s misrepresentations as detailed in the above paragraphs.
18       f. § 63 of the Torts Ordinance [New Version] - This section imposes general
19          liability in torts for breach of statutory duty on any person who failed to comply
20          with a duty imposed on him according to any statute, excepting this Ordinance,
21          where the statute, according to its correct construction, is meant for the
22          protection or benefit of another person, the breach caused damage to that person
23          of the kind or nature of damage meant by the statute, unless that statute was
24          meant to exclude such remedy. Defendants are liable for damage caused to Lead
25          Plaintiff and the Class by the former’s failures to comply with their duties under
26          the Securities Law as detailed in the above paragraphs.
27
28


                                             50
         Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 53 of 54




 1                                       Prayer for Relief
 2         WHEREFORE Lead Plaintiff demands judgment against Defendants as follows:
 3
           A. Determining that the instant action may be maintained as a class action under Federal
 4
               Rule of Civil Procedure 23, and certifying Lead Plaintiffs as Class representatives;
 5
           B. Requiring Defendants to pay damages sustained by Plaintiffs and the Class by reason
 6
               of the acts and transactions alleged herein;
 7
           C. Awarding Plaintiffs and the other members of the Class prejudgment and post-
 8
               judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
 9
               costs; and
10
           D. Awarding such other and further relief as this Court may deem just and proper.
11
12                                            Jury Demand
13
           Plaintiffs demand trial by jury.
14
                                                 Respectfully submitted:
15
     Dated: May 13, 2019
16
                                                  MUEHLBAUER LAW OFFICE, LTD.
17
                                                  /s/ Andrew R. Muehlbauer
18                                                ANDREW R. MUEHLBAUER, ESQ.
                                                  Nevada Bar No. 10161
19
                                                  7915 West Sahara Ave., Suite 104
20                                                Las Vegas, Nevada 89117
                                                  Telephone: 702-330-4505
21                                                Facsimile: 702-825-0141
22                                                andrew@mlolegal.com

23                                                POMERANTZ LLP
                                                  Jeremy A. Lieberman (admitted pro hac vice)
24                                                Murielle J. Steven Walsh (pending pro hac vice)
25                                                Aatif Iqbal (pending pro hac vice)
                                                  600 Third Avenue, 20th Floor
26                                                New York, New York 10016
                                                  Telephone: 212-661-1100
27                                                Facsimile: 212-661-8665
28


                                                 51
     Case 3:18-cv-00271-RCJ-WGC Document 52 Filed 05/13/19 Page 54 of 54



                                    jalieberman@pomlaw.com
 1
                                    mjsteven@pomlaw.com
 2                                  aiqbal@pomlaw.com

 3                                  Attorneys for Lead Plaintiff Phoenix Insurance
                                    Company Ltd.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   52
